Exhibit 10

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 1, 2004

among

GOTTSCHALKS INC.

as Borrower,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

THE CIT GROUP/BUSINESS CREDIT, INC.,

as Syndication Agent and Lender,

and

GECC CAPITAL MARKETS GROUP, INC.

as Lead Arranger

 
 
 


--------------------------------------------------------------------------------

[paul-hastings.gif]

Paul, Hastings, Janofsky & Walker LLP
515 South Flower Street, Los Angeles, CA 90071

 
 
 


--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS

 

Page

1.

AMOUNT AND TERMS OF CREDIT

2

1.1

Credit Facilities

2

1.2

Letters of Credit

5

1.3

Prepayments

5

1.4

Use of Proceeds

7

1.5

Interest and Applicable Margins

8

1.6

Eligible Credit Card Receivables

11

1.7

Eligible Inventory

13

1.8

Cash Management Systems

15

1.9

Fees

15

1.10

Receipt of Payments

15

1.11

Application and Allocation of Payments

16

1.12

Loan Account and Accounting

17

1.13

Indemnity

17

1.14

Access

18

1.15

Taxes

19

1.16

Capital Adequacy; Increased Costs; Illegality

20

1.17

Single Loan

21

2.

CONDITIONS PRECEDENT

21

2.1

Conditions to the Initial Loans

21

2.2

Further Conditions to Each Loan

23

3.

REPRESENTATIONS AND WARRANTIES

24

3.1

Corporate Existence; Compliance with Law

24

3.2

Executive Offices, Collateral Locations, FEIN

24

3.3

Corporate Power, Authorization, Enforceable Obligations

25

3.4

Financial Statements and Projections

25

3.5

Material Adverse Effect

26

3.6

Ownership of Property; Liens

26

3.7

Labor Matters

26

3.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

27

3.9

Government Regulation

27

3.10

Margin Regulations

27

3.11

Taxes

28

3.12

ERISA

28

3.13

No Litigation

29

3.14

Brokers

29

3.15

Intellectual Property

29

3.16

Full Disclosure

30

3.17

Environmental Matters

30

3.18

Insurance

31

3.19

Deposit and Disbursement Accounts

31

3.20

Government Contracts

31

3.21

Customer and Trade Relations

31

3.22

Agreements and Other Documents

31

3.23

Solvency

32

3.24

[Intentionally Omitted]

32

3.25

[Intentionally Omitted]

32

3.26

Subordinated Debt and Capital Leases

32

4.

FINANCIAL STATEMENTS AND INFORMATION

32

4.1

Reports and Notices

32

4.2

Communication with Accountants

32

5.

AFFIRMATIVE COVENANTS

33

5.1

Maintenance of Existence and Conduct of Business

33

5.2

Payment of Charges

33

5.3

Books and Records

33

5.4

Insurance; Damage to or Destruction of Collateral

33

5.5

Compliance with Laws

35

5.6

Supplemental Disclosure

35

5.7

Intellectual Property

36

5.8

Environmental Matters

36

5.9

Landlords' Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases

36

5.10

[Intentionally Omitted]

37

5.11

Further Assurances

37

5.12

Leases

38

5.13

Condition of the Real Estate

40

5.14

Payments from Credit Card Issuers and Credit Card Processors

40

6.

NEGATIVE COVENANTS

41

6.1

Mergers, Subsidiaries, Etc

41

6.2

Investments; Loans and Advances

41

6.3

Indebtedness

41

6.4

Employee Loans and Affiliate Transactions

42

6.5

Capital Structure and Business

42

6.6

Guaranteed Indebtedness

42

6.7

Liens

43

6.8

Sale of Stock and Assets

43

6.9

ERISA

43

6.10

Financial Covenants

44

6.11

Hazardous Materials

44

6.12

Sale-Leasebacks

44

6.13

Cancellation of Indebtedness

44

6.14

Restricted Payments

44

6.15

Change of Corporate Name or Location; Change of Fiscal Year

44

6.16

[Intentionally Omitted]

45

6.17

No Speculative Transactions

45

6.18

Leases; Real Estate Purchases

45

6.19

Changes Relating to Subordinated Debt; Material Contracts

45

6.20

Credit Card Notices

45

7.

TERM

46

7.1

Termination

46

7.2

Survival of Obligations Upon Termination of Financing Arrangements

46

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

46

8.1

Events of Default

46

8.2

Remedies

48

8.3

Waivers by Credit Parties

49

9.

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

49

9.1

Assignment and Participations

49

9.2

Appointment of Agent

51

9.3

Agent's Reliance, Etc

52

9.4

GE Capital and Affiliates

52

9.5

Lender Credit Decision

52

9.6

Indemnification

53

9.7

Successor Agent

53

9.8

Setoff and Sharing of Payments

54

9.9

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

54

10.

SUCCESSORS AND ASSIGNS

57

10.1

Successors and Assigns

57

11.

MISCELLANEOUS

57

11.1

Complete Agreement; Modification of Agreement

57

11.2

Amendments and Waivers

57

11.3

Fees and Expenses

59

11.4

No Waiver

60

11.5

Remedies

60

11.6

Severability

61

11.7

Conflict of Terms

61

11.8

Confidentiality

61

11.9

GOVERNING LAW

61

11.10

Notices

62

11.11

Section Titles

62

11.12

Counterparts

63

11.13

WAIVER OF JURY TRIAL

63

11.14

Press Releases and Related Matters

63

11.15

Reinstatement

63

11.16

Advice of Counsel

64

11.17

No Strict Construction

64

This AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), dated as of
March 1, 2004 among GOTTSCHALKS INC., a Delaware corporation ("Borrower"); the
other Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, "GE Capital"), for itself, as
a Lender, and as Agent for Lenders, THE CIT GROUP/BUSINESS CREDIT, INC., for
itself, as a Lender and in its capacity as syndication agent ("Syndication
Agent"), and the other Lenders signatory hereto from time to time.

RECITALS

WHEREAS, Borrower, Lenders and Agent have entered into that certain Credit
Agreement (as amended, modified or supplemented to date, the "Original Credit
Agreement") dated as of January 31, 2002 (the "Original Closing Date") pursuant
to which the Lenders have made certain credit facilities available to Borrower
of up to One Hundred Sixty-Five Million Dollars ($165,000,000) in the aggregate
for the purpose of refinancing certain indebtedness of Borrower owed to Congress
Financial Corporation (West), for working capital financing and for other
general corporate purposes;

WHEREAS, the current principal outstanding balance of the Loans under the
Original Credit Agreement is $46,399,547.64, maturing on January 31, 2005;

WHEREAS, Borrower has requested that Lenders continue to provide up to One
Hundred Sixty-Five Million Dollars ($165,000,000) of credit facilities to
Borrower consisting of a term loan facility in the principal amount of Nine
Million Dollars ($9,000,000) to refinance certain indebtedness owed to Kimco
Capital Corporation and a revolving credit facility of up to One Hundred
Fifty-Six Million Dollars ($156,000,000) upon the terms and conditions set forth
herein;

WHEREAS, Borrower has agreed to secure all of its obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon all of its existing and after- acquired personal and
real property and by continuing the prior grant of a security interest in and
lien upon all of Borrower's and each Credit Party's existing and after-acquired
personal and real property for the benefit of Agent and Lenders;

WHEREAS, Borrower, Lenders and Agent now desire to amend and restate the
Original Credit Agreement to, among other things, accomplish the matters set
forth above on the terms and subject to the conditions set forth herein; and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
"Appendices") hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

AMOUNT AND TERMS OF CREDIT

1.1 Credit Facilities.

Revolving Credit Facility

.



Subject to the terms and conditions hereof, each Revolving Lender agrees to make
available to Borrower from time to time until the Commitment Termination Date
its Pro Rata Share of advances (each, a "Revolving Credit Advance"). The Pro
Rata Share of the Revolving Loan of any Revolving Lender shall not at any time
exceed its separate Revolving Loan Commitment. The obligations of each Revolving
Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrower may from time to time borrow, repay and reborrow
under this Section 1.1(a); provided that the amount of any Revolving Credit
Advance to be made at any time shall not exceed an amount equal to the Borrowing
Availability at such time. Borrowing Availability may be reduced by Reserves
imposed by Agent in its reasonable credit judgment. Each Revolving Credit
Advance shall be made on notice by Borrower to one of the representatives of
Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (1) 10:30 a.m. (Los Angeles time) on the
Business Day of the proposed Revolving Credit Advance, in the case of an Index
Rate Loan, or (2) 10:30 a.m. (Los Angeles time) on the date which is 3 Business
Days prior to the proposed Revolving Credit Advance, in the case of a LIBOR
Loan. Each such notice (a "Notice of Revolving Credit Advance") must be given in
writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be required by Agent. If Borrower desires to
have the Revolving Credit Advances bear interest by reference to a LIBOR Rate,
Borrower must comply with Section 1.5(e).

Except as provided in Section 1.12, Borrower shall execute and deliver to each
Revolving Lender a note to evidence the Revolving Loan Commitments of that
Revolving Lender. Each note shall be in the principal amount of the Revolving
Loan Commitment of the applicable Revolving Lender, dated the Closing Date and
substantially in the form of Exhibit 1.1(a)(ii) each a "Revolving Note" and,
collectively, the "Revolving Notes"). Each Revolving Note shall represent the
obligation of Borrower to pay the amount of the applicable Revolving Lender's
Revolving Loan Commitment or, if less, such Revolving Lender's Pro Rata Share of
the aggregate unpaid principal amount of all Revolving Credit Advances to
Borrower together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of the aggregate Revolving Loans and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.

Anything in this Agreement to the contrary notwithstanding, at the request of
Borrower, in its discretion Agent may (but shall have absolutely no obligation
to), make Revolving Credit Advances to Borrower on behalf of Revolving Lenders
in amounts that cause the outstanding balance of the aggregate Revolving Loan to
exceed the Borrowing Base (less the Swing Line Loan) (any such excess Revolving
Credit Advances are herein referred to collectively as "Overadvances"); provided
that (A) no such event or occurrence shall cause or constitute a waiver of
Agent's, the Swing Line Lender's or Revolving Lenders' right to refuse to make
any further Overadvances, Swing Line Advances or Revolving Credit Advances, or
incur any Letter of Credit Obligations, as the case may be, at any time that an
Overadvance exists, and (B) no Overadvance shall result in a Default or Event of
Default based on Borrower's failure to comply with Section 1.3(b)(i) for so long
as Agent permits such Overadvance to be outstanding, but solely with respect to
the amount of such Overadvance. In addition, Overadvances may be made even if
the conditions to lending set forth in Section 2 have not been met. All
Overadvances shall constitute Index Rate Loans, shall bear interest at the
Default Rate and shall be payable on the earlier of demand or the Commitment
Termination Date. Except as otherwise provided in Section 1.11(b), the authority
of Agent to make Overadvances is limited to an aggregate amount not to exceed
$10,000,000 at any time, shall not cause the Revolving Loan (together with the
Swing Loan) to exceed the Maximum Amount, and may be revoked prospectively by a
written notice to Agent signed by Revolving Lenders holding more than 50% of the
Revolving Loan Commitments.

Term Loan

.



Subject to the terms and conditions hereof, each Term Lender agrees to make a
term loan (collectively, the "Term Loan") on the Closing Date to Borrower in the
original principal amount of its Term Loan Commitment. The obligations of each
Term Lender hereunder shall be several and not joint. The Term Loan shall be
evidenced by promissory notes substantially in the form of Exhibit 1.1(b) (each
a "Term Note" and collectively the "Term Notes"), and, except as provided in
Section 1.12, Borrower shall execute and deliver each Term Note to the
applicable Term Lender. Each Term Note shall represent the obligation of
Borrower to pay the amount of the applicable Term Lender's loan made pursuant to
its Term Loan Commitment, together with interest thereon as prescribed in
Section 1.5.

The aggregate outstanding principal balance of the Term Loan shall be due and
payable in full in immediately available funds on the Commitment Termination
Date, if not sooner paid in full. No payment with respect to the Term Loan may
be reborrowed.

Each payment of principal with respect to the Term Loan shall be paid to Agent
for the ratable benefit of each Term Lender, ratably in proportion to each such
Term Lender's respective Term Loan Commitment.

Swing Line Facility

.



Agent shall notify the Swing Line Lender upon Agent's receipt of any Notice of
Revolving Credit Advance. Subject to the terms and conditions hereof, the Swing
Line Lender may, in its discretion, make available from time to time until the
Commitment Termination Date advances (each, a "Swing Line Advance") in
accordance with any such notice. The provisions of this Section 1.1(c) shall not
relieve Revolving Lenders of their obligations to make Revolving Credit Advances
under Section 1.1(a); provided that if the Swing Line Lender makes a Swing Line
Advance pursuant to any such notice, such Swing Line Advance shall be in lieu of
any Revolving Credit Advance that otherwise may be made by Revolving Credit
Lenders pursuant to such notice. The aggregate amount of Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the Swing Line
Accommodation and (B) the lesser of the Maximum Amount and (except for
Overadvances) the Borrowing Base, in each case, less the outstanding balance of
the Revolving Loan at such time and less the Minimum Excess Availability ("Swing
Line Availability"). Until the Commitment Termination Date, Borrower may from
time to time borrow, repay and reborrow under this Section 1.1(c). Each Swing
Line Advance shall be made pursuant to a Notice of Revolving Credit Advance
delivered to Agent by Borrower in accordance with Section 1.1(a). Any such
notice must be given no later than 10:30 a.m. (Los Angeles time) on the Business
Day of the proposed Swing Line Advance. Unless the Swing Line Lender has
received at least one Business Day's prior written notice from Requisite
Revolving Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Sections 2.2, be entitled to fund that Swing Line Advance, and to have
each Revolving Lender make Revolving Credit Advances in accordance with
Section 1.1(c)(iii) or purchase participating interests in accordance with
Section 1.1(c)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan.
Borrower shall repay the aggregate outstanding principal amount of the Swing
Line Loan upon demand therefor by Agent.

Borrower shall execute and deliver to the Swing Line Lender a promissory note to
evidence the Swing Line Accommodation. Such note shall be in the principal
amount of the Swing Line Accommodation of the Swing Line Lender, dated the
Closing Date and substantially in the form of Exhibit 1.1(c)(ii) (a "Swing Line
Note"). The Swing Line Note shall represent the obligation of Borrower to pay
the amount of the Swing Line Accommodation or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to Borrower together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
Swing Line Loan and all other noncontingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.

The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion, but no less frequently than once weekly, shall on behalf of
Borrower (and Borrower hereby irrevocably authorizes the Swing Line Lender to so
act on its behalf) request each Revolving Lender (including the Swing Line
Lender) to make a Revolving Credit Advance to Borrower (which shall be an Index
Rate Loan) in an amount equal to that Revolving Lender's Pro Rata Share of the
principal amount of Borrower's Swing Line Loan (the "Refunded Swing Line Loan")
outstanding on the date such notice is given. Unless any of the events described
in Sections 8.1(h) or 8.1(i) has occurred (in which event the procedures of
Section 1.1(c)(iv) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Credit
Advance are then satisfied, upon Agent's request each Revolving Lender shall
disburse directly to Agent, its Pro Rata Share of a Revolving Credit Advance on
behalf of the Swing Line Lender prior to 12:00 p.m. (Los Angeles time) in
immediately available funds on the Business Day next succeeding the date that
notice is given. The proceeds of those Revolving Credit Advances shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan of Borrower.

If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(c)(iii), one of the events described in Sections 8.1(h)
or 8.1(i) has occurred, then, subject to the provisions of Section 1.1(c)(v)
below, each Revolving Lender shall, on the date such Revolving Credit Advance
was to have been made for the benefit of Borrower, purchase from the Swing Line
Lender an undivided participation interest in the Swing Line Loan to Borrower in
an amount equal to its Pro Rata Share of such Swing Line Loan. Upon request,
each Revolving Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.

Each Revolving Lender's obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) and to purchase participation interests in
accordance with Section 1.1(c)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of any Default or Event of Default; (C) any
inability of Borrower to satisfy the conditions precedent to borrowing set forth
in this Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Revolving
Lender does not make available to Agent or the Swing Line Lender, as applicable,
the amount required pursuant to Sections 1.1(c)(iii) or 1.1(c)(iv), as the case
may be, the Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the Federal Funds Rate
for the first two Business Days and at the Index Rate thereafter.

Reliance on Notices

. Agent shall be entitled to rely upon, and shall be fully protected in relying
upon, any Notice of Revolving Credit Advance, Notice of Conversion/Continuation
or similar notice believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary.



1.2 Letters of Credit.

Subject to and in accordance with the terms and conditions contained herein and
in Annex B, Borrower shall have the right to request, and Revolving Lenders
agree to incur, or purchase participations in, Letter of Credit Obligations in
respect of Borrower.



1.3 Prepayments.

Voluntary Prepayments; Reductions in Revolving Loan Commitments

.



Borrower may at any time on at least 3 days' prior written notice by Borrower to
Agent voluntarily prepay all of the Term Loan, without any fee or penalty. In
addition, Borrower may at any time on at least 10 days' prior written notice by
Borrower to Agent terminate the Revolving Loan Commitment; provided that upon
such termination, all Loans and other Obligations shall be immediately due and
payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Annex B hereto. Any
such voluntary prepayment and any such termination of the Revolving Loan
Commitment must be accompanied by payment of the Fee required by Section 1.9(c),
if any, plus the payment of any LIBOR funding breakage costs in accordance with
Section 1.13(b), if any. Upon any such prepayment and termination of the
Revolving Loan Commitment, Borrower's right to request Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, or request Swing Line Advances, shall simultaneously be permanently
terminated.

Mandatory Prepayments

.



If at any time the sum of the outstanding balances of the Revolving Loan and the
Swing Line Loan exceeds the lesser of (A) the Maximum Amount and (B) the
Borrowing Base (in each case for (A) and (B) less the Minimum Excess
Availability) Borrower shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrower shall provide cash collateral for the Letter
of Credit Obligations in the manner set forth in Annex B to the extent required
to eliminate such excess. Notwithstanding the foregoing, any Overadvance made
pursuant to Section 1.1(a)(iii) shall be repaid in accordance with Section
1.1(a)(iii).

Immediately upon receipt by any Credit Party of cash proceeds of any asset
disposition (excluding proceeds of asset dispositions permitted by
Sections 6.8(a)) or any sale of Stock of any Subsidiary of any Credit Party,
Borrower shall prepay the Loans in an amount equal to all such proceeds, net of
(A) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by Borrower in
connection therewith (in each case, paid to non- Affiliates), (B) transfer
taxes, and (C) amounts payable to holders of senior Liens (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any. Any prepayment
pursuant to this Section 1.3(b)(ii) shall be applied in accordance with
Section 1.3(c).

If Borrower issues Stock, no later than the Business Day following the date of
receipt of any cash proceeds thereof, Borrower shall prepay the Loans in an
amount equal to all such proceeds, net of underwriting discounts and commissions
and other reasonable costs paid to non-Affiliates in connection therewith. Any
such prepayment shall be applied in accordance with Section 1.3(c).

Application of Certain Mandatory Prepayments

.



So long as no Event of Default has occurred or is continuing, any prepayments
made by Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii) that consist of
proceeds of Revolving Priority Collateral shall be applied as follows: first, to
Fees and reimbursable expenses of Agent then due and payable pursuant to any of
the Loan Documents; second, to interest then due and payable on the Swing Line
Loan; third, to the principal balance of the Swing Line Loan until the same has
been repaid in full; fourth, to interest then due and payable on Revolving
Credit Advances; fifth, to the outstanding principal balance of Revolving Credit
Advances in the order of first to Index Rate Loans and second to LIBOR Loans
until the same has been paid in full; sixth, to any Letter of Credit Obligations
to provide cash collateral therefor in the manner set forth in Annex B, until
all such Letter of Credit Obligations have been fully cash collateralized in the
manner set forth in Annex B.; seventh, to interest then due and payable on the
Term Loan; and eighth, to the principal balance of the Term Loan until the same
has been paid in full.

So long as no Event of Default has occurred or is continuing, any prepayments
made by Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii) that consist of
proceeds of Term Priority Collateral shall be applied as follows: first, to Fees
and reimbursable expenses of Agent then due and payable pursuant to any of the
Loan Documents; second, to interest then due and payable on the Term Loan;
third, to the principal balance of the Term Loan until the same has been paid in
full; fourth interest then due and payable on the Swing Line Loan; fifth, to the
principal balance of the Swing Line Loan until the same has been repaid in full;
sixth, to interest then due and payable on Revolving Credit Advances; seventh,
to the outstanding principal balance of Revolving Credit Advances in the order
of first to Index Rate Loans and second to LIBOR Loans until the same has been
paid in full; and eighth, to any Letter of Credit Obligations to provide cash
collateral therefor in the manner set forth in Annex B, until all such Letter of
Credit Obligations have been fully cash collateralized in the manner set forth
in Annex B.

Neither the Revolving Loan Commitment nor the Swing Line Accommodation shall be
permanently reduced by the amount of any such prepayments. At any time that an
Event of Default has occurred or is continuing, any prepayments made by Borrower
pursuant to Sections 1.3(b)(ii) or (b)(iii) above shall be applied in accordance
with Section 1.11(a).

Application of Prepayments from Insurance and Condemnation Proceeds

. Prepayments from insurance or condemnation proceeds in accordance with
Section 5.4(d)
and the Mortgage(s), respectively, shall be applied to the Obligations in the
order set forth above in
Section 1.3(c)
. At any time an Event of Default has occurred or is continuing, prepayments
from insurance or condemnation proceeds in accordance with
Section 5.4(d)
and the Mortgage(s), respectively, shall be applied to the Obligations in the
order set forth in
Section 1.11(a)
. Neither the Revolving Loan Commitment nor the Swing Line Accommodation shall
be permanently reduced by the amount of any such prepayments.



No Implied Consent

. Nothing in this
Section 1.3
shall be construed to constitute Agent's or any Lender's consent to any
transaction that is not permitted by other provisions of this Agreement or the
other Loan Documents.



1.4 Use of Proceeds.

Borrower shall utilize the proceeds of the Term Loan solely for the Refinancing
(and to pay any related transaction expenses), and shall utilize the proceeds of
the Revolving Loan and Swing Line Loan for the financing of Borrower's ordinary
working capital and general corporate needs. Disclosure Schedule (1.4) contains
a description of Borrower's sources and uses of funds as of the Closing Date,
including Loans and Letter of Credit Obligations to be made or incurred on that
date, and a funds flow memorandum detailing how funds from each source are to be
transferred to particular uses.



1.5 Interest and Applicable Margins.

Borrower shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus
the Applicable Revolver LIBOR Margin per annum; (ii) with respect to the Term
Loan, the Term Loan Rate per annum; and (iii) with respect to the Swing Line
Loan, the Index Rate plus the Applicable Revolver Index Margin per annum.

As of the Closing Date, the Applicable Margins are as follows:

Applicable Revolver Index Margin

0.25%

Applicable Revolver LIBOR Margin

2.25%

Applicable L/C Margins:

 

Documentary:

1.25%

Standby:

2.25%

Applicable Unused Line Fee Margin

0.375%

The Applicable Margins identified below may be adjusted (up or down)
prospectively on a quarterly basis as determined by the average Borrowing
Availability for the most recently ended Fiscal Quarter, commencing with the
first day of each Fiscal Quarter. Such adjustments in Applicable Margins shall
be determined by reference to the following grids:

If Borrowing Availability is

:

Level of Applicable Margins:

Less than $10,000,000

Level I

Greater than or equal to
$10,000,000 but less than
$20,000,000

Level II

Greater than or equal to
$20,000,000, but less than
$30,000,000

Level III

Greater than or equal to
$30,000,000, but less than
$40,000,000

Level IV

Greater than or equal to
$40,000,000, but less than
$50,000,000

Level V

Greater than or equal to
$50,000,000

Level VI

 

 

Level I

Level II

Level III

Level IV

Level V

Level VI

Applicable Revolver
Index Margin

0.75%

.50%

.25%

0.0%

0.0%

0.0%

Applicable Revolver LIBOR Margin

2.75%

2.50%

2.25%

2.00%

1.75%

1.50%

Applicable L/C Margin

Documentary


1.25%



Stand-by


2.75%

Documentary


1.25%



Stand-by


2.50%

Documentary


1.25%



Stand-by


2.25%

Documentary


1.25%



Stand-by


2.00%

Documentary


1.25%



Stand-by


1.75%

Documentary


1.25%



Stand-by


1.50%



If there is a disparity among the Borrowing Availability as calculated by Agent
and as calculated by Borrower, the calculation resulting in the greater level of
Applicable Margins will prevail.

All adjustments in the Applicable Margins pursuant to the grids above shall be
implemented quarterly on a prospective basis, commencing with the first day of
each Fiscal Quarter. On each Business Day, Borrower shall deliver to Agent and
Lenders a Borrowing Base Certificate as provided in Annex F. If a Default or an
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.

If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

All computations of Fees calculated on a per annum basis and interest shall be
made by Agent on the basis of a 360-day year, in each case for the actual number
of days occurring in the period for which such interest and Fees are payable.
The Index Rate is a floating rate determined for each day. Each determination by
Agent of an interest rate and Fees hereunder shall be presumptive evidence of
the correctness of such rates and Fees.

So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (h) or (i) or so long as any other Event of Default has occurred
and is continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower, the
interest rates applicable to the Loans and the Letter of Credit Fees shall be
increased by two percentage points (2%) per annum ("Default Rate") above the
rates of interest or the rate of such Fees otherwise applicable hereunder, and
all outstanding Obligations shall bear interest at the Default Rate applicable
to such Obligations. Interest and Letter of Credit Fees at the Default Rate
shall accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand.

Subject to the conditions precedent set forth in Section 2.2, Borrower shall
have the option to (i) request that any Revolving Credit Advance be made as a
LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans (other
than the Swing Line Loan) from Index Rate Loans to LIBOR Loans, (iii) convert
any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs
in accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $5,000,000 and integral multiples of
$500,000 in excess of such amount. Any such election must be made by 10:30 a.m.
(Los Angeles time) on the 3rd Business Day prior to (1) the date of any proposed
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for a
LIBOR Period designated by Borrower in such election. If no election is received
with respect to a LIBOR Loan by 10:30 a.m. (Los Angeles time) on the 3rd
Business Day prior to the end of the LIBOR Period with respect thereto (or if a
Default or an Event of Default has occurred and is continuing or if the
additional conditions precedent set forth in Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to an Index Rate Loan at the end
of its LIBOR Period. Borrower must make such election by notice to Agent in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a "Notice
of Conversion/Continuation") in the form of Exhibit 1.5(e).

Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the "Maximum Lawful Rate"), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.

1.6 Eligible Credit Card Receivables.

For purposes of this Agreement, "Eligible Credit Card Receivables" shall mean
the Dollar amount of Credit Card Receivables (determined, without duplication,
net of any credits, fees, rebates, charges, charge backs, "contra accounts" and
any other amounts owed by a Credit Party to the Credit Card Issuer or Credit
Card Processor, net of any commissions payable by any Credit Party to any third
Persons in respect thereof, and net of unapplied cash and credits in respect
thereof) owned by Borrower and reflected in the most recent Borrowing Base
Certificate delivered by Borrower to Agent, except any Credit Card Receivables
to which any of the exclusionary criteria set forth below applies. Agent shall
have the right to establish, modify or eliminate Reserves against Eligible
Credit Card Receivables from time to time in its reasonable credit judgment. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the criteria set forth below, to establish new
criteria and to adjust advance rates with respect to Eligible Credit Card
Receivables, in its reasonable credit judgment, subject to the approval of all
of the Revolving Lenders in the case of changes in advance rates which have the
effect of making more credit available. Eligible Credit Card Receivables shall
not include any Credit Card Receivable that:



is not owned by Borrower;

does not represents a complete bona fide transaction;

requires further acts on the part of Borrower to make such Credit Card
Receivable payable by the Credit Card Issuer or Credit Card Processor;

has been outstanding for more than five (5) Business Days;

is evidenced by chattel paper or an instrument of any kind unless such chattel
paper or instrument is in the possession of Agent, endorsed, if applicable,
payable to the order of Agent;

arises from a Credit Card Issuer or a Credit Card Processor or arises from an
Account Debtor of a Credit Card Issuer or a Credit Card Processor that is the
subject of any proceeding under any bankruptcy law or any other federal, state,
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;

is owed by a Credit Card Issuer or processed by a Credit Card Processor that is
located outside of the U.S.;

is not a valid, legally enforceable obligation of the applicable Credit Card
Issuer or Credit Card Processor;

such Credit Card Receivable is subject to any present or contingent (and no
facts exist that are the basis for any future) offset, deduction or
counterclaim, dispute or other defense on the part of the applicable issuer or
in respect of the applicable Credit Cart Processor, unless any such offset,
deduction or counterclaim, dispute or other defense is noted in the Borrowing
Base Certificate and a reasonable amount satisfactory to Agent has been deducted
from such Credit Card Receivable in respect thereof, provided that such deducted
amount shall not exceed the Dollar amount (to the extent determinable) of such
offset, deduction or counterclaim, dispute or other defense;

is not subject to a first priority perfected security interest in favor of
Agent;

is not evidenced by a Credit Card Agreement in form and substance satisfactory
to Agent or is not subject to a Credit Card Notice in form and substance
satisfactory to Agent;

Borrower is in breach of any express or implied representation, warranty,
covenant or other agreement with respect to the Credit Card Receivable or the
payment processing thereof;

results from a Credit Card Issuer or Credit Card Processor located in any state
denying creditors access to its courts in the absence of qualification to
transact business in such state or the filing of a notice of business activities
report or other similar filing, unless (i) Borrower has either qualified as a
foreign corporation authorized to transact business in such state or has filed
any such notice or similar filing with the applicable Governmental Authority for
the then current year, or (ii) Borrower is not required to be so qualified as a
condition to allowing its creditors access to such courts;

does not comply with all applicable laws, including, without limitation, usury
laws, the Federal Truth in Lending Act, and Regulation Z of the Board of
Governors of the Federal Reserve System;

has been or is required to be charged or written off as uncollectible in
accordance with GAAP;

is payable in currency other than Dollars;

arises out of a contract that, by its terms, prohibits or makes void or
unenforceable the grant of a security interest by Borrower in and to such Credit
Card Receivable;

is owed by an Affiliate of Borrower;

results from a private label credit card issued or guaranteed by Borrower or its
Affiliates;

as to which any of the representations or warranties in the Loan Documents are
untrue;

is an obligation of a Credit Card Issuer or Credit Card Processor if 50% of more
of the Dollar amount of all Credit Card Receivables owed by such Credit Card
Issuer or such Credit Card Processor are ineligible under the other criteria set
forth in this Section 1.6;

is an obligation of a Credit Card Issuer or Credit Card Processor that is
unacceptable to Agent; or

is otherwise unacceptable to Agent in its reasonable credit judgment.

1.7 Eligible Inventory.

All of the Inventory owned by Borrower and reflected in the most recent
Borrowing Base Certificate delivered by Borrower to Agent shall be "Eligible
Inventory" for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in its reasonable credit judgment. In addition, Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below, to establish new criteria (including, without
limitation, determining that custom or excess Inventory is partially or fully
ineligible) and to adjust advance rates with respect to Eligible Inventory, in
its reasonable credit judgment, subject to the approval of all of the Revolving
Lenders in the case of changes in advance rates which have the effect of making
more credit available. Eligible Inventory shall not include any Inventory of
Borrower that:



is not owned by Borrower free and clear of all Liens and rights of any other
Person (including the rights of a purchaser that has made progress payments and
the rights of a surety that has issued a bond to assure Borrower's performance
with respect to that Inventory), except (i) the Liens in favor of Agent, on
behalf of itself and Lenders, (ii) Permitted Encumbrances in favor of landlords
and bailees to the extent permitted in Section 5.9 hereof or (iii) Permitted
Encumbrances in favor of carriers, subject to, in the case of Permitted
Encumbrances of landlords, bailees and carriers, Reserves established by Agent
in accordance with Section 5.9 hereof;

(i) is not located on premises owned, leased or rented by Borrower and set forth
in Disclosure Schedule (3.2), or (ii) is stored at a leased location, unless
Agent has given its prior consent thereto and unless (x) a reasonably
satisfactory landlord waiver has been delivered to Agent, (y) Reserves
reasonably satisfactory to Agent have been established with respect thereto in
accordance with statutory requirements, or (z) Agent has agreed that Inventory
at such location constitutes Eligible Inventory, or (iii) is stored with a
bailee or warehouseman unless a reasonably satisfactory, acknowledged bailee
letter has been received by Agent and Reserves reasonably satisfactory to Agent
have been established with respect thereto, or (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent, or (v) is
located at any site not set forth on Disclosure Schedule (3.2) if the aggregate
book value of Inventory at any such location is less than $100,000 unless Agent
has given its prior written consent with respect thereto under this Section
1.7(b)(v);

is placed or accepted on consignment or is in transit, except for Eligible
In-Transit Inventory in transit between locations of Credit Parties as to which
Agent's Liens have been perfected at origin and destination;

is covered by a negotiable document of title, unless such document has been
delivered to Agent or to a custom broker for which Agent has received a custom
brokerage agreement in form and substance acceptable to Agent, together with all
necessary endorsements, free and clear of all Liens except those in favor of
Agent and Lenders;

is layaway, monogrammed, obsolete, shopworn, seconds, damaged or unfit for sale;

consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;

consists of goods which have been returned by the buyer;

is not of a type held for sale in the ordinary course of Borrower's business;

is not subject to a first priority lien in favor of Agent on behalf of itself
and Lenders, subject to Permitted Encumbrances;

breaches any of the representations or warranties pertaining to Inventory set
forth in the Loan Documents;

consists of any and all internal expenses of Borrower or other expenses not
included in landed costs as determined in accordance with GAAP whether or not
classified by Borrower as "unicap";

consists of Hazardous Materials or goods that can be transported or sold only
with licenses that are not readily available;

is not covered by casualty insurance reasonably acceptable to Agent;

located in any store of Borrower which has been closed for business for more
than 20 days in any Fiscal Quarter;

does not meet standards, rules and regulations applicable to such goods for
their use or sale imposed by any Person having regulatory authority over such
matters;

was produced in violation of Fair Labor Standards Act or subject to the
so-called "hot goods" provision contained in Title 29, Chapter 8, U.S.C.
 215(a);

is not currently usable or merchantable and readily saleable to the public, at
prices approximating at least the cost thereof, in the normal course of
Borrower's business; or

is otherwise unacceptable to Agent in its reasonable credit judgment;

1.8 Cash Management Systems.

On or prior to the Closing Date, Borrower will establish and will maintain until
the Termination Date, the cash management systems described in Annex C (the
"Cash Management Systems").



1.9 Fees.

Borrower shall pay to GE Capital, individually, the Fees specified in that
certain fee letter dated as of March 1, 2004 among Borrower and GE Capital (the
"GE Capital Fee Letter"), at the times specified for payment therein.

As additional compensation for the Revolving Lenders, Borrower shall pay to
Agent, for the ratable benefit of such Revolving Lenders, in arrears, on the
first Business Day of each month prior to the Commitment Termination Date and on
the Commitment Termination Date, a Fee for Borrower's non-use of available funds
in an amount equal to the Applicable Unused Line Fee Margin per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the Maximum Amount (as it may be reduced from time
to time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan and the Swing Line Loan outstanding during the period
for which such Fee is due.

If Borrower pays after acceleration or prepays the Revolving Loan and terminates
the Revolving Loan Commitment, whether voluntarily or involuntarily and whether
before or after acceleration of the Obligations, or if any of the Commitments
are otherwise terminated, Borrower shall pay to Agent, for the benefit of
Revolving Lenders as liquidated damages and compensation for the costs of being
prepared to make funds available hereunder an amount equal to the Applicable
Percentage (as defined below) multiplied by the amount of the Revolving Loan
Commitment. As used herein, the term "Applicable Percentage" shall mean (x) 1%,
in the case of a prepayment on or prior to the first anniversary of the Closing
Date, (y) .50%, in the case of a prepayment after the first anniversary of the
Closing Date but on or prior to the second anniversary thereof, and (z) 0.25%,
in the case of a prepayment after the second anniversary of the Closing Date but
on or prior to (1) September 1, 2006, if the Extension Request has not been
granted and (2) September 1, 2008, if the Extension Request has been granted.
The Credit Parties agree that the Applicable Percentages are a reasonable
calculation of Revolving Lenders' lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early termination
of the Commitments. Notwithstanding the foregoing, no prepayment fee shall be
payable by Borrower upon a mandatory prepayment made pursuant to
Sections 1.3(b), 1.3(d) or 1.16(c); provided that Borrower does not permanently
reduce or terminate the Revolving Loan Commitment upon any such prepayment and,
in the case of prepayments made pursuant to Sections 1.3(b)(ii) or (b)(iii), the
transaction giving rise to the applicable prepayment is expressly permitted
under Section 6.

Borrower shall pay to Agent, for the ratable benefit of Revolving Lenders, the
Letter of Credit Fee as provided in Annex B.

On the Closing Date, Borrower shall pay to Agent, for the ratable benefit of
Revolving Lenders, a closing fee in the amount of $390,000.

1.10 Receipt of Payments.

Borrower shall make each payment under this Agreement not later than 11:00 a.m.
(Los Angeles time) on the day when due in immediately available funds in Dollars
to the Collection Account. For purposes of computing interest and Fees and
determining Borrowing Availability as of any date, all payments shall be deemed
received on the Business Day on which immediately available funds therefor are
received in the Collection Account prior to 11:00 a.m. (Los Angeles time).
Payments received after 11:00 a.m. (Los Angeles time) time on any Business Day
or on a day that is not a Business Day shall be deemed to have been received on
the following Business Day.



1.11 Application and Allocation of Payments.

Any amounts received by Agent or the Lenders (including any voluntary and
mandatory prepayments at any time when an Event of Default shall have occurred
and be continuing), shall be applied as follows: (i) any proceeds of Revolving
Priority Collateral shall be applied: (A) first, to Fees due to the Revolving
Lenders and Agent and reimbursable expenses of Agent then due and payable
pursuant to any of the Loan Documents until paid in full; (B) second, interest
then due and payable on the Swing Line Loan until paid in full; (C) third, to
the principal balance of the Swing Line Loan until the same shall have been paid
in full; (D) fourth, to the interest then due and payable on the Revolving
Credit Advances until paid in full; (E) fifth, to the principal balance of the
Revolving Credit Advances until the same shall have been paid in full; (F)
sixth, to any Letter of Credit Obligations to provide cash collateral therefor
in the manner set forth in Annex B; (G) seventh, to Fees due to the Term Lenders
until paid in full; (H) eighth, to interest then due and payable on the Term
Loan until paid in full, (I) ninth, the principal balance of the Term Loan until
paid in full; (J) tenth, all other Obligations including, without limitation,
expenses of the Lenders to the extent reimbursable under Section 11.3.; and (ii)
any proceeds of Term Priority Collateral shall be applied: (A) first, to Fees
due to the Term Lenders and Agent and reimbursable expenses of Agent then due
and payable pursuant to any of the Loan Documents until paid in full; (B)
second, to interest then due and payable on the Term Loan; (C) third, the
principal balance of the Term Loan until paid in full; (D) fourth, to Fees due
to the Revolving Lenders and Agent and Agent's expenses reimbursable hereunder
until paid in full; (E) fifth, interest then due and payable on the Swing Line
Loan until paid in full; (F) sixth, to the principal balance of the Swing Line
Loan until the same shall have been paid in full; (G) seventh, to the interest
then due and payable on the Revolving Credit Advances until paid in full; (H)
eighth, to the principal balance of the Revolving Credit Advances until the same
shall have been paid in full; (I) ninth, to any Letter of Credit Obligations to
provide cash collateral therefor in the manner set forth in Annex B until all
such Letter of Credit Obligations have been fully cash collaterized; and (J)
tenth, all other Obligations including, without limitation, expenses of the
Lenders to the extent reimbursable under Section 11.3. So long as no Default or
Event of Default shall have occurred and be continuing (i) voluntary prepayments
shall be applied in accordance with the provisions of Section 1.3(a); and
(ii) mandatory prepayments shall be applied as set forth in Sections 1.3(c) and
1.3(d). All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. As to all payments made when a Default or Event of Default has
occurred and is continuing or following the Commitment Termination Date,
Borrower hereby irrevocably waives the right to direct the application of any
and all payments received from or on behalf of Borrower, and Borrower hereby
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations of Borrower as set forth above
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records.

Agent is authorized to, and at its sole election may, charge to the Revolving
Loan balance on behalf of Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.4(a))
and interest and principal, other than principal of the Revolving Loan, owing by
Borrower under this Agreement or any of the other Loan Documents if and to the
extent Borrower fails to pay promptly any such amounts as and when due, even if
the amount of such charges would exceed Borrowing Availability at such time. At
Agent's option and to the extent permitted by law, any charges so made shall
constitute part of the principal of the Revolving Loans hereunder.

1.12 Loan Account and Accounting.

Agent shall maintain a loan account (the "Loan Account") on its books to record:
all Advances, the Term Loan all payments made by Borrower, and all other debits
and credits as provided in this Agreement with respect to the Loans or any other
Obligations. All entries in the Loan Account shall be made in accordance with
Agent's customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded on Agent's most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by Borrower; provided that any
failure to so record or any error in so recording shall not limit or otherwise
affect Borrower's duty to pay the Obligations. Agent shall render to Borrower a
monthly accounting of transactions with respect to the Loans setting forth the
balance of the Loan Account as to Borrower for the immediately preceding month.
Unless Borrower notifies Agent in writing of any objection to any such
accounting (specifically describing the basis for such objection), within
60 days after the date thereof, each and every such accounting shall be
presumptive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by Borrower.
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and may rely on the Loan Account as evidence of the amount of
Obligations from time to time owing to it.



1.13 Indemnity.

Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person's respective officers, directors, employees,
attorneys, agents and representatives (each, an "Indemnified Person"), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys' fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, "Indemnified Liabilities"); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person's gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

To induce Lenders to provide the LIBOR Rate option on the terms provided herein,
if (i) any LIBOR Loans are repaid in whole or in part prior to the last day of
any applicable LIBOR Period (whether that repayment is made pursuant to any
provision of this Agreement or any other Loan Document or occurs as a result of
acceleration, by operation of law or otherwise); (ii) Borrower shall default in
payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of, or shall request a
termination of, any borrowing of, conversion into or continuation of, LIBOR
Loans after Borrower has given notice requesting the same in accordance
herewith; or (iv) Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower has given a notice thereof in accordance herewith, then Borrower
shall indemnify and hold harmless each Lender from and against all losses, costs
and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant LIBOR Loan through the purchase
of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount
of that LIBOR Loan and having a maturity comparable to the relevant LIBOR
Period; provided, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower shall object in writing
within 30 Business Days of receipt thereof, specifying the basis for such
objection in detail.

1.14 Access.

Each Credit Party that is a party hereto shall during normal business hours,
from time to time upon two Business Day's prior notice as frequently as Agent
reasonably determines to be appropriate: (a) provide Agent and any of its
officers, employees and agents access to its properties, facilities, advisors
and employees (including officers) of each Credit Party and to the Collateral,
(b) permit Agent, and any of its officers, employees and agents, to inspect,
audit and make extracts from any Credit Party's books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Inventory and
other Collateral of any Credit Party; provided that inspections and audits shall
be conducted by Agent or any officer, employee or agent of Agent no more
frequently than two times in each Fiscal Y----ear, provided, however, that
during the occurrence or continuance of any Default or Event of Default, Agent
or any officer, employee or agent of Agent shall be permitted to conduct
inspections or audits as often as it deems appropriate. Notwithstanding anything
to contrary contained herein, if a Default or Event of Default has occurred and
is continuing or if access is necessary to preserve or protect the Collateral as
determined by Agent, each such Credit Party shall provide such access to Agent
and to each Lender at all times and without advance notice. Furthermore, so long
as any Event of Default has occurred and is continuing, Borrower shall provide
Agent and each Lender with access to its suppliers and customers. Each Credit
Party shall promptly make available to Agent and its counsel originals or copies
of all books and records that Agent may reasonably request. Each Credit Party
shall deliver any document or instrument necessary for Agent, as it may from
time to time reasonably request, to obtain records from any service bureau or
other Person that maintains records for such Credit Party and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party. Agent will give Lenders at least 5
Business Days' prior written notice of regularly scheduled audits.
Representatives of other Lenders may accompany Agent's representatives on
regularly scheduled audits at no charge to Borrower.



1.15 Taxes.

Any and all payments by Borrower hereunder or under the Notes shall be made, in
accordance with this Section 1.15, free and clear of and without deduction for
any and all present or future Taxes. If Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under the
Notes, (i) the sum payable shall be increased as much as shall be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.15) Agent or Lenders, as
applicable, receive an amount equal to the sum they would have received had no
such deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Within 30 days after the date
of any payment of Taxes, Borrower shall furnish to Agent the original or a
certified copy of a receipt, copy of cancelled check or federal wire or other
evidence satisfactory to Agent evidencing payment thereof. Agent and Lenders
shall not be obligated to return or refund any amounts received pursuant to this
Section.

Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within 10 days of demand therefor, pay Agent and each Lender for
the full amount of Taxes (including any Taxes imposed by any jurisdiction on
amounts payable under this Section 1.15) paid by Agent or such Lender, as
appropriate, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted.

No person residing or organized under the laws of a jurisdiction outside the
United States (a "Foreign Person") may become a Lender under this Agreement and,
notwithstanding anything in this Agreement to the contrary, no Foreign Person
may acquire any participation in any portion of a Lender's Loans or Commitments
unless, on or prior to the date of the proposed assignment or sale, (i) all
payments to be made under this Agreement or under the Notes to such Foreign
Person or to such Lender on behalf of such Foreign Person are completely exempt
from United States withholding tax under an applicable statute or tax treaty and
(ii) such Foreign Person has provided to Borrower and Agent properly completed
and executed copies of IRS Form W-8ECI or Form W-8BEN or other applicable form,
certificate or document prescribed by the IRS or the United States or reasonably
required by Borrower certifying as to such Foreign Person's entitlement to such
exemption (a "Certificate of Exemption"). Any Foreign Person that seeks to
become a Lender or purchase a participation from a Lender under this Agreement
shall provide a Certificate of Exemption to Borrower and Agent prior to becoming
a Lender or purchasing a participation hereunder. No Foreign Person may become a
Lender or purchase a participation from a Lender hereunder if such Person fails
to deliver a Certificate of Exemption in advance of becoming a Lender or
purchasing a participation.

1.16 Capital Adequacy; Increased Costs; Illegality.

If any law, treaty, governmental (or quasi- governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender's capital as a consequence of its obligations hereunder, then Borrower
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower and to Agent shall be presumptive evidence
of the matters set forth therein.

If, due to either (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case adopted after the Closing
Date, there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining any Loan, then Borrower shall from time to
time, upon demand by such Lender (with a copy of such demand to Agent), pay to
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to Borrower and to Agent by such Lender, shall be
presumptive evidence of the matters set forth therein. Each Lender agrees that
it shall, as promptly as practicable after it becomes aware of any circumstances
referred to above which would result in any such increased cost, to the extent
not inconsistent with such Lender's internal policies of general application,
use reasonable commercial efforts to minimize costs and expenses incurred by it
and payable to it by Borrower pursuant to this Section 1.16(b).

Notwithstanding anything to the contrary contained herein, if the introduction
of or any change in any law or regulation (or any change in the interpretation
thereof) shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to make or to continue to fund or maintain any LIBOR Loan, then, unless that
Lender is able to make or to continue to fund or to maintain such LIBOR Loan at
another branch or office of that Lender without, in that Lender's opinion,
adversely affecting it or its Loans or the income obtained therefrom, on notice
thereof and demand therefor by such Lender to Borrower through Agent, (i) the
obligation of such Lender to agree to make or to make or to continue to fund or
maintain LIBOR Loans shall terminate and (ii) Borrower shall forthwith prepay in
full all outstanding LIBOR Loans owing by Borrower to such Lender, together with
interest accrued thereon, unless Borrower, within 5 Business Days after the
delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans, in each case with payment of any LIBOR breakage costs as described in
Section 1.13(b).

Within 15 days after receipt by Borrower of written notice and demand from any
Lender (an "Affected Lender") for payment of additional amounts or increased
costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b), Borrower may, at its
option, notify Agent and such Affected Lender of its intention to replace the
Affected Lender. So long as no Default or Event of Default has occurred and is
continuing, Borrower, with the consent of Agent, may obtain, at Borrower's
expense, a replacement Lender ("Replacement Lender") for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to Agent. If Borrower
obtains a Replacement Lender within 90 days following notice of its intention to
do so, the Affected Lender must sell and assign its Loans and Commitments to
such Replacement Lender for an amount equal to the principal balance of all
Loans held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrower shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrower shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrower's notice of intention to replace such Affected Lender. Furthermore,
if Borrower gives a notice of intention to replace and does not so replace such
Affected Lender within 90 days thereafter, Borrower's rights under this
Section 1.16(d) shall terminate with respect to such Affected Lender and
Borrower shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

Borrower shall not be required to compensate a Lender pursuant to Section
1.16(a) or Section 1.16(b) for any increased cost or reduction in respect of a
period occurring more than 180 days prior to the date that such Lender notifies
Borrower of such Lender's intention to claim compensation therefor unless the
circumstances giving rise to such increased cost or reduction became applicable
retroactively, in which case no such time limitation shall apply so long as such
Lender requests compensation within 180 days from the date such circumstances
become applicable.

1.17 Single Loan.

All Loans to Borrower and all of the other Obligations of Borrower arising under
this Agreement and the other Loan Documents shall constitute one general
obligation of that Borrower secured, until the Termination Date, by all of the
Collateral.



CONDITIONS PRECEDENT

2.1 Conditions to the Initial Loans.

No Lender shall be obligated to make any Loan or incur any Letter of Credit
Obligations on the Closing Date, or to take, fulfill, or perform any other
action hereunder, until the following conditions have been satisfied or provided
for in a manner satisfactory to Agent, or waived in writing by Agent:



Credit Agreement; Loan Documents

. This Agreement or counterparts hereof shall have been duly executed by, and
delivered to, Borrower, each other Credit Party, Agent and Lenders; and Agent
shall have received such documents, instruments, agreements and legal opinions
as Agent shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Closing Checklist attached hereto as
Annex D
, each in form and substance reasonably satisfactory to Agent.



Repayment of Prior Lender Obligations

.  Agent shall have received a fully executed original of a pay-off letter
reasonably satisfactory to Agent confirming that all of the Prior Lender
Obligations will be repaid in full from the proceeds of the Term Loan and all
Liens upon any of the property of Borrower or any of its Subsidiaries in favor
of Prior Lender shall be terminated by Prior Lender immediately upon such
payment.



Approvals

. Agent shall have received (i) satisfactory evidence that the Credit Parties
have obtained all required consents and approvals of all Persons including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Loan Documents and the consummation of the
Related Transactions or (ii) an officer's certificate in form and substance
reasonably satisfactory to Agent affirming that no such consents or approvals
are required.



Opening Availability

. The Eligible Credit Card Receivables and Eligible Inventory supporting the
initial Revolving Credit Advance and the initial Letter of Credit Obligations
incurred and the amount of the Reserves to be established on the Closing Date
shall be sufficient in value, as determined by Agent, to provide Borrower with
Borrowing Availability, after giving effect to the initial Revolving Credit
Advance and the incurrence of any initial Letter of Credit Obligations (on a pro
forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales), of at least $20,000,000.



Payment of Fees

. Borrower shall have paid the Fees required to be paid on the Closing Date in
the respective amounts specified in
Section 1.9
(including the Fees specified in the GE Capital Fee Letter), and shall have
reimbursed Agent for all fees, costs and expenses of closing presented as of the
Closing Date.



Capital Structure: Other Indebtedness

. The capital structure of each Credit Party and the terms and conditions of all
Indebtedness of each Credit Party shall be acceptable to Agent in its sole
discretion.



Due Diligence

. Agent shall have completed its business and legal due diligence, including a
roll forward of its previous Collateral audit, with results reasonably
satisfactory to Agent.



Syndications

. Lenders acceptable to Agent shall have committed, on terms acceptable to
Agent, to provide $75,000,000 of the Commitments.



Credit Card Proceeds

. All Credit Card Issuers and Credit Card Processors shall have been irrevocably
directed by Borrower and such Credit Card Issuers and Credit Card Processors
shall agree that all proceeds of the Credit Card Receivables shall be remitted
to a Concentration Account or the Collection Account.



Cash Management Systems

. Borrower shall have established its Cash Management System upon terms and
conditions satisfactory to Agent.



Extension of Subordinated Debt

. Agent shall have received satisfactory evidence that the maturity date of the
Subordinated Debt has been extended to May 1, 2007 or later.



No Default under Original Credit Agreement

. No Default or Event of Default shall have occurred or be continuing under the
Original Credit Agreement or the Prior Credit Agreement.



Evidence of Dissolution

. Agent shall have received evidence reasonably satisfactory to Agent that
Gottschalks Realty Corporation and Gottschalks Credit Receivables Corporation
have been dissolved.



2.2 Further Conditions to Each Loan.

Except as otherwise expressly provided herein, no Lender shall be obligated to
fund any Advance, convert or continue any Loan as a LIBOR Loan or incur any
Letter of Credit Obligation, if, as of the date thereof:



(i) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement and (ii) Agent or Requisite Revolving Lenders have determined not
to make such Advance, convert or continue any Loan as LIBOR Loan or incur such
Letter of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect;

(i) any event or circumstance having a Material Adverse Effect has occurred
since the date hereof as determined by the Requisite Revolving Lenders, and (ii)
Agent or Requisite Revolving Lenders have determined not to make such Advance,
convert or continue any Loan as a LIBOR Loan or incur such Letter of Credit
Obligation as a result of the fact that such event or circumstance has occurred;

(i) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and (ii) Agent or Requisite Revolving Lenders shall have
determined not to make any Advance, convert or continue any Loan as a LIBOR Loan
or incur any Letter of Credit Obligation as a result of that Default or Event of
Default; or

after giving effect to any Advance (or the incurrence of any Letter of Credit
Obligations), the outstanding principal amount of the Revolving Loans would
exceed the lesser of the Borrowing Base and the Maximum Amount, in each case,
less the then outstanding principal amount of the Swing Line Loan and, in each
case, less the Minimum Excess Availability.

The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrower that the conditions
in this Section 2.2 (without reference to clauses (a)(ii), (b)(ii) and (c)(ii)
of this Section 2.2 or any determination by Agent or any Lender with respect to
any such condition) have been satisfied (including, without limitation, a
representation and warranty as to the accuracy of representations and warranties
(pursuant to terms of clause (a)(i) above), the absence of a Material Adverse
Effect since the date hereof and the absence of any Default or Event of Default
(pursuant to terms of clause (c)(i) above)), and (ii) a reaffirmation by
Borrower of the granting and continuance of Agent's Liens, on behalf of itself
and Lenders, pursuant to the Collateral Documents.

REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.

3.1 Corporate Existence; Compliance with Law.

Each Credit Party (a) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization set forth in
Disclosure Schedule (3.1); (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses,
damages or liabilities in excess of $250,000; (c) has the requisite power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now, heretofore and proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, is in compliance with all applicable provisions of law, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.



3.2 Executive Offices, Collateral Locations, FEIN.

As of the Closing Date, each Credit Party's name as it appears in official
filings in its state of incorporation or organization, state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization and the current location of each Credit
Party's chief executive office and the warehouses and premises at which any
Collateral is located are set forth in Disclosure Schedule (3.2), and none of
such locations has changed within the four (4) months preceding the Closing
Date. In addition, Disclosure Schedule (3.2) lists the federal employer
identification number of each Credit Party.



3.3 Corporate Power, Authorization, Enforceable Obligations.

The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person's power; (b) have been duly authorized by
all necessary corporate, limited liability company or limited partnership
action, as applicable; (c) do not contravene any provision of such Person's
charter, bylaws or partnership or operating agreement as applicable; (d) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent, on behalf of itself and Lenders, pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in
Section 2.1(c), all of which will have been duly obtained, made or complied with
prior to the Closing Date. Each of the Loan Documents shall be duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document shall constitute a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms.



3.4 Financial Statements and Projections.

Except for the Projections, all Financial Statements concerning Borrower and its
respective Subsidiaries that are referred to below have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.



Financial Statements

. The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a))
have been delivered on the date hereof:



The audited consolidated and consolidating balance sheets at February 1, 2003
and the related statements of income and cash flows of Borrower and its
Subsidiaries for the Fiscal Years then ended, certified by the Chief Financial
Officer.

The unaudited balance sheet(s) at November 1, 2003 and the related statement(s)
of income and cash flows of Borrower and its Subsidiaries for the thirty-nine
weeks then ended.

[Intentionally Omitted].

Projections

. The Projections delivered on the date hereof and attached hereto as
Disclosure Schedule (3.4(c))
have been prepared by Borrower in light of the past operations of its
businesses, and reflect projections for the three (3) year period beginning on
February 1, 2004 on a month-by-month basis. The Projections are based upon the
same accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Borrower believes to be reasonable in light of current conditions and
current facts known to Borrower and, as of the Closing Date, reflect Borrower's
good faith and reasonable estimates of the future financial performance of
Borrower for the period set forth therein.



3.5 Material Adverse Effect.

Between November 1, 2003 and the Closing Date except as otherwise disclosed by
Borrower in writing to Agent: (a) none of the Credit Parties has incurred any
obligations, contingent or noncontingent liabilities, liabilities for Charges,
long-term leases or unusual forward or long-term commitments that, alone or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) no contract, lease or other agreement or instrument has been entered into by
any Credit Party or has become binding upon any Credit Party's assets and no law
or regulation applicable to any Credit Party has been adopted that has had or
could reasonably be expected to have a Material Adverse Effect, and (c) none of
the Credit Parties is in default and to the best of Borrower's knowledge no
third party is in default under any material contract, lease or other agreement
or instrument to which any Credit Party is a party, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Since
November 1, 2003, no event has occurred that alone or together with other events
could reasonably be expected to have a Material Adverse Effect.



3.6 Ownership of Property; Liens.

As of the Closing Date, the real estate ("Real Estate") listed in Disclosure
Schedule (3.6) constitutes all of the real property owned, licensed, leased,
subleased, or used by any Credit Party. Each Credit Party owns good fee simple
title to all of its owned Real Estate, and valid leasehold interests in all of
its leased Real Estate, all as described on Disclosure Schedule (3.6), and
copies of all such leases or a summary of terms thereof reasonably satisfactory
to Agent have been delivered to Agent. Disclosure Schedule (3.6) further
describes any Real Estate with respect to which any Credit Party is a lessor,
sublessor or assignor as of the Closing Date. Each Credit Party also has good
title to, or valid leasehold interests in, all of its personal property and
assets. As of the Closing Date, none of the properties and assets of any Credit
Party are subject to any Liens other than Permitted Encumbrances, and there are
no facts, circumstances or conditions known to any Credit Party that may result
in any Liens (including Liens arising under Environmental Laws) other than
Permitted Encumbrances. Each Credit Party has received all deeds, assignments,
waivers, consents, nondisturbance and attornment or similar agreements, bills of
sale and other documents, and has duly effected all recordings, filings and
other actions necessary to establish, protect and perfect such Credit Party's
right, title and interest in and to all such Real Estate and other properties
and assets. Disclosure Schedule (3.6) also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate. As of the Closing Date, no portion of any Credit Party's Real
Estate has suffered any material damage by fire or other casualty loss that has
not heretofore been repaired and restored in all material respects to its
original condition or otherwise remedied. As of the Closing Date, all material
permits required to have been issued or appropriate to enable the Real Estate to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.



3.7 Labor Matters.

As of the Closing Date (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party's knowledge, threatened;
(b) hours worked by and payment made to employees of each Credit Party comply
with the Fair Labor Standards Act and each other federal, state, local or
foreign law applicable to such matters; (c) all payments due from any Credit
Party for employee health and welfare insurance have been paid or accrued as a
liability on the books of such Credit Party; (d) except as set forth in
Disclosure Schedule (3.7), no Credit Party is a party to or bound by any
collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure
Schedule (3.7) have been delivered to Agent); (e) there is no organizing
activity involving any Credit Party pending or, to any Credit Party's knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party's knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in Disclosure Schedule (3.7), there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.



3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.

Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person;
provided, however, that Disclosure Schedule (3.8) need not list individuals who
are Affiliates solely by virtue of clause (d) of the definition of "Affiliate."
All of the issued and outstanding Stock of each Subsidiary of each Credit Party
is owned by each of the Stockholders and in the amounts set forth in Disclosure
Schedule (3.8). Except as set forth in Disclosure Schedule (3.8) and except for
common stock and options issued pursuant to stock option plans of Borrower
described on Disclosure Schedule (3.8), there are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is listed in
Section 6.3 (including Disclosure Schedule (6.3)).



3.9 Government Regulation.

No Credit Party is an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company," as such
terms are defined in the Investment Company Act of 1940. No Credit Party is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, or any other federal or state statute that restricts or
limits its ability to incur Indebtedness or to perform its obligations
hereunder. The making of the Loans by Lenders to Borrower, the incurrence of the
Letter of Credit Obligations, the application of the proceeds thereof and
repayment thereof and the consummation of the Related Transactions will not
violate any provision of any such statute or any rule, regulation or order
issued by the Securities and Exchange Commission.



3.10 Margin Regulations.

No Credit Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
"purchasing" or "carrying" any "margin stock" as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as "Margin Stock"). No
Credit Party owns any Margin Stock, and none of the proceeds of the Loans or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the Loans or other extensions of credit under this Agreement to be considered
a "purpose credit" within the meaning of Regulations T, U or X of the Federal
Reserve Board. No Credit Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Federal Reserve
Board.



3.11 Taxes.

All tax returns, reports and statements, including information returns, required
by any Governmental Authority to be filed by any Credit Party have been filed
with the appropriate Governmental Authority and all Charges have been paid prior
to the date on which any fine, penalty, interest or late charge may be added
thereto for nonpayment thereof (or any such fine, penalty, interest, late charge
or loss has been paid), excluding Charges or other amounts being contested in
accordance with Section 5.2(b). Proper and accurate amounts have been withheld
by each Credit Party from its respective employees for all periods in full and
complete compliance with all applicable federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities. Disclosure Schedule (3.11) sets forth as of the Closing Date those
taxable years for which any Credit Party's tax returns are currently being
audited by the IRS or any other applicable Governmental Authority, and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding. Except as described in Disclosure
Schedule (3.11), no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges.
None of the Credit Parties and their respective predecessors are liable for any
Charges: (a) under any agreement (including any tax sharing agreements) or
(b) to each Credit Party's knowledge, as a transferee. As of the Closing Date,
no Credit Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect.



3.12 ERISA.

Disclosure Schedule (3.12)

lists (i) all ERISA Affiliates and (ii) all Plans and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans. Copies of all such listed Plans,
together with a copy of the latest IRS/DOL 5500-series form for each such Plan,
have been delivered to Agent. Except with respect to Multiemployer Plans, each
Qualified Plan has been determined by the IRS to qualify under Section 401 of
the IRC, the trusts created thereunder have been determined to be exempt from
tax under the provisions of Section 501 of the IRC, and nothing has occurred
that would cause the loss of such qualification or tax- exempt status. Each Plan
is in material compliance with the applicable provisions of ERISA and the IRC,
including the timely filing of all reports required under the IRC or ERISA,
including the statement required by 29 CFR Section 2520.104-23. Neither any
Credit Party nor ERISA Affiliate has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan. Neither any Credit Party nor ERISA Affiliate has
engaged in a "prohibited transaction," as defined in Section 406 of ERISA and
Section 4975 of the IRC, in connection with any Plan, that would subject any
Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.



Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan has any
Unfunded Pension Liability; (ii) no ERISA Event or event described in Section
4062(e) of ERISA with respect to any Title IV Plan has occurred or is reasonably
expected to occur; (iii) there are no pending, or to the knowledge of any Credit
Party, threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
Person as fiduciary or sponsor of any Plan; (iv) no Credit Party or ERISA
Affiliate has incurred or reasonably expects to incur any liability as a result
of a complete or partial withdrawal from a Multiemployer Plan; (v) within the
last five years no Title IV Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a "standard termination" as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Credit Party or
any ERISA Affiliate (determined at any time within the last five years) with
Unfunded Pension Liabilities been transferred outside of the "controlled group"
(within the meaning of Section 4001(a)(14) of ERISA) of any Credit Party or
ERISA Affiliate (determined at such time); (vi) Stock of all Credit Parties and
their ERISA Affiliates makes up, in the aggregate, no more than 20% of fair
market value of all assets not derived from a company match, or earnings
thereon, of any Plan measured on the basis of fair market value as of the latest
valuation date of any Plan, provided that, with respect to any Plan, this
representation shall not be deemed breached if the Plan is amended, promptly
after such 20% threshold is reached, to prevent additional investment in such
Plan of Stock of any Credit Party not derived from company match or earnings
thereon; (vii) all Plans satisfy all legal requirements with respect to the
amount of Stock of all Credit Parties and their ERISA Affiliates held by each
such Plan including, but not limited to, Section 407 of ERISA and Section
401(a)(22) of the IRC; and (viii) no liability under any Title IV Plan has been
satisfied with the purchase of a contract from an insurance company that is not
rated AAA by the Standard & Poor's Corporation or an equivalent rating by
another nationally recognized rating agency.

3.13 No Litigation.

No action, claim, lawsuit, demand, investigation or proceeding is now pending
or, to the knowledge of any Credit Party, threatened against any Credit Party ,
before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, "Litigation"), (a) that challenges any Credit Party's
right or power to enter into or perform any of its obligations under the Loan
Documents to which it is a party, or the validity or enforceability of any Loan
Document or any action taken thereunder, or (b) that has a reasonable risk of
being determined adversely to any Credit Party and that, if so determined, could
be reasonably be expected to have a Material Adverse Effect. Except as set forth
on Disclosure Schedule (3.13), as of the Closing Date there is no Litigation
pending or, to any Credit Party's knowledge, threatened, that seeks damages in
excess of $100,000 or injunctive relief against, or alleges criminal misconduct
of, any Credit Party.



3.14 Brokers.

No broker or finder brought about the obtaining, making or closing of the Loans
or the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder's or brokerage fees in
connection therewith.



3.15 Intellectual Property.

As of the Closing Date, each Credit Party owns or has rights to use all
Intellectual Property necessary to continue to conduct its business as now or
heretofore conducted by it or proposed to be conducted by it, and each Patent,
Trademark, Copyright and License is listed, together with application or
registration numbers, as applicable, in Disclosure Schedule (3.15). Each Credit
Party conducts its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect.
Except as set forth in Disclosure Schedule (3.15), no Credit Party is aware of
any infringement claim by any other Person with respect to any Intellectual
Property.



3.16 Full Disclosure.

No information contained in this Agreement, any of the other Loan Documents,
Financial Statements or Collateral Reports or other written reports from time to
time delivered hereunder or any written statement furnished by or on behalf of
any Credit Party to Agent or any Lender pursuant to the terms of this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made. The Liens granted to Agent, on behalf of itself and Lenders, pursuant
to the Collateral Documents will at all times be fully perfected first priority
Liens in and to the Collateral described therein, subject, as to priority, only
to Permitted Encumbrances.



3.17 Environmental Matters.

Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $500,000; (ii) no Credit
Party has caused or suffered to occur any Release of Hazardous Materials on, at,
in, under, above, to, from or about any of its Real Estate; (iii) the Credit
Parties are and have been in compliance with all Environmental Laws, except for
such noncompliance that would not result in Environmental Liabilities which
could reasonably be expected to exceed $250,000; (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed $250,000,
and all such Environmental Permits are valid, uncontested and in good standing;
(v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $500,000, and no Credit Party has
permitted any current or former tenant or occupant of the Real Estate to engage
in any such operations; (vi) there is no Litigation arising under or related to
any Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $250,000 or injunctive
relief against, or that alleges criminal misconduct by, any Credit Party;
(vii) no notice has been received by any Credit Party identifying it as a
"potentially responsible party" or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Credit Party being
identified as a "potentially responsible party" under CERCLA or analogous state
statutes; and (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case
relating to any Credit Party.

Each Credit Party hereby acknowledges and agrees that Agent (i) is not now, and
has not ever been, in control of any of the Real Estate or any Credit Party's
affairs, and (ii) does not have the capacity through the provisions of the Loan
Documents or otherwise to influence any Credit Party's conduct with respect to
the ownership, operation or management of any of its Real Estate or compliance
with Environmental Laws or Environmental Permits.

3.18 Insurance.

Disclosure Schedule (3.18) lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, and Borrower has delivered certificates of all insurance policies showing
Agent as an additional insured party, together with loss payable endorsements,
to Agent.



3.19 Deposit and Disbursement Accounts.

Disclosure Schedule (3.19) lists all banks and other financial institutions at
which any Credit Party maintains deposit or other accounts as of the Closing
Date, including any Disbursement Accounts, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.



3.20 Government Contracts.

As of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party's Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.



3.21 Customer and Trade Relations.

Except as set forth in Schedule 3.21, as of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Credit Party with any supplier or customer material to its
operations.



3.22 Agreements and Other Documents.

As of the Closing Date, each Credit Party has provided to Agent or its counsel,
on behalf of Lenders, accurate and complete copies (or summaries) of all of the
following agreements or documents to which it is subject and each of which is
listed in Disclosure Schedule (3.22): supply agreements and purchase agreements
not terminable by such Credit Party within 60 days following written notice
issued by such Credit Party and involving transactions in excess of $1,000,000
per annum (provided, however, that purchase orders entered into by Borrower in
the ordinary course of business which are cancelable without penalty at any time
prior to shipment need not be listed on Disclosure Schedule (3.22)); leases of
Equipment having a remaining term of one year or longer and requiring aggregate
rental and other payments in excess of $500,000 per annum; licenses and permits
held by the Credit Parties, the absence of which could be reasonably likely to
have a Material Adverse Effect; all instruments and documents evidencing any
Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; instruments and agreements
evidencing the issuance of any equity securities (other than common stock
certificates), warrants, rights or options to purchase equity securities of such
Credit Party; agreements or arrangements with armored vehicle or other funds
transportation service providers; and agreements or arrangements with respect to
Credit Card Issuers and Credit Card Processors.



3.23 Solvency.

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or incurred on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or incurred,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of Borrower; (c)  the Refinancing and the consummation of the other Related
Transactions; and (d) the payment and accrual of all transaction costs in
connection with the foregoing, each Credit Party is and will be Solvent.



3.24 [Intentionally Omitted].



3.25 [Intentionally Omitted].



3.26 Subordinated Debt and Capital Leases.

As of the Closing Date, Borrower has delivered to Agent a complete and correct
copy of the Subordinated Notes (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith) and of all Capital Leases to which
Borrower is a party. Borrower has the corporate power and authority to incur the
Indebtedness evidenced by the Subordinated Notes. The subordination provisions
of the Subordinated Notes are enforceable against the holders of the
Subordinated Notes by Agent and Lenders. All Obligations, including the Letter
of Credit Obligations, constitute senior Indebtedness entitled to the benefits
of the subordination provisions contained in the Subordinated Notes. Borrower
acknowledges that Agent and each Lender are entering into this Agreement and are
extending the Commitments in reliance upon the subordination provisions of the
Subordinated Notes and this Section 3.26.



FINANCIAL STATEMENTS AND INFORMATION

4.1 Reports and Notices.

Each Credit Party executing this Agreement hereby agrees that from and after the
Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.

Each Credit Party executing this Agreement hereby agrees that, from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the times, to the
Persons and in the manner set forth in Annex F.

4.2 Communication with Accountants.

Each Credit Party executing this Agreement authorizes (a) Agent and (b) so long
as an Event of Default has occurred and is continuing, each Lender, to
communicate directly with its independent certified public accountants,
including Deloitte & Touche LLP, and authorizes and, at Agent's request, shall
instruct those accountants and advisors to disclose and make available to Agent
and each Lender any and all Financial Statements and other supporting financial
documents, schedules and information relating to any Credit Party (including
copies of any issued management letters) with respect to the business, financial
condition and other affairs of any Credit Party.



AFFIRMATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

5.1 Maintenance of Existence and Conduct of Business.

Each Credit Party shall: do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence and its rights and
franchises; continue to conduct its business substantially as now conducted or
as otherwise permitted hereunder; at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
transact business only in such corporate and trade names as are set forth in
Disclosure Schedule (5.1).



5.2 Payment of Charges.

Subject to Section 5.2(b), each Credit Party shall pay and discharge or cause to
be paid and discharged promptly all Charges payable by it, including (i) Charges
imposed upon it, its income and profits, or any of its property (real, personal
or mixed) and all Charges with respect to tax, social security and unemployment
withholding with respect to its employees, (ii) lawful claims for labor,
materials, supplies and services or otherwise, and (iii) all storage or rental
charges payable to warehousemen or bailees, in each case, before any thereof
shall become past due.

Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met; and (v) Agent has not advised
Borrower in writing that Agent reasonably believes that nonpayment or
nondischarge thereof could have or result in a Material Adverse Effect.

5.3 Books and Records.

Each Credit Party shall keep adequate books and records with respect to its
business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements attached as Disclosure Schedule (3.4(a)).



5.4 Insurance; Damage to or Destruction of Collateral.

The Credit Parties shall, at their sole cost and expense, maintain the policies
of insurance described on Disclosure Schedule (3.18) as in effect on the date
hereof or otherwise in form and amounts and with insurers reasonably acceptable
to Agent. Such policies of insurance (or the loss payable and additional insured
endorsements delivered to Agent) shall contain provisions pursuant to which the
insurer agrees to provide 30 days prior written notice to Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy. If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above, or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable. Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor. By doing so,
Agent shall not be deemed to have waived any Default or Event of Default arising
from any Credit Party's failure to maintain such insurance or pay any premiums
therefor. All sums so disbursed, including reasonable attorneys' fees, court
costs and other charges related thereto, shall be payable on demand by Borrower
to Agent and shall be additional Obligations hereunder secured by the
Collateral.

Agent reserves the right at any time upon any change in any Credit Party's risk
profile (including any change in the product mix maintained by any Credit Party
or any laws affecting the potential liability of such Credit Party) to require
additional forms and limits of insurance to, in Agent's opinion, adequately
protect both Agent's and Lenders' interests in all or any portion of the
Collateral and to ensure that each Credit Party is protected by insurance in
amounts and with commercially reasonable and customary coverage for its
industry. If reasonably requested by Agent, each Credit Party shall deliver to
Agent from time to time a report of a reputable insurance broker, reasonably
satisfactory to Agent, with respect to its insurance policies.

Borrower shall deliver to Agent, in form and substance reasonably satisfactory
to Agent, endorsements to (i) all casualty, property, "All Risk" and business
interruption insurance naming Agent, on behalf of itself and Lenders, as loss
payee, and (ii) all general liability and other liability policies naming Agent,
on behalf of itself and Lenders, as additional insured. Borrower shall promptly
notify Agent of any loss, damage, or destruction to the Collateral in the amount
of $250,000 or more, whether or not covered by insurance. Borrower shall deposit
any and all insurance proceeds in the Concentration Account for application to
the Obligations.

Borrower irrevocably makes, constitutes and appoints Agent (and all officers,
employees or agents designated by Agent), so long as any Default or Event of
Default has occurred and is continuing or the anticipated insurance proceeds
exceed $1,500,000, as Borrower's true and lawful agent and attorney-in-fact for
the purpose of making, settling and adjusting claims under such casualty,
property and "All Risk" policies of insurance, endorsing the name of Borrower on
any check or other item of payment for the proceeds of such "All Risk" policies
of insurance and for making all determinations and decisions with respect to
such "All Risk" policies of insurance. Agent shall have no duty to exercise any
rights or powers granted to it pursuant to the foregoing power-of-attorney.
After deducting from such proceeds the expenses, if any, incurred by Agent in
the collection or handling thereof, Agent may, at its option, apply such
proceeds to the reduction of the Obligations in accordance with Section 1.3(d),
or permit or require Borrower to use such money, or any part thereof, to
replace, repair, restore or rebuild the Collateral in a diligent and expeditious
manner with materials and workmanship of substantially the same quality as
existed before the loss, damage or destruction. Notwithstanding the foregoing,
if the casualty giving rise to such insurance proceeds could not reasonably be
expected to have a Material Adverse Effect and such insurance proceeds do not
exceed $1,500,000 in the aggregate, Agent shall permit Borrower to replace,
restore, repair or rebuild the property; provided that if Borrower has not
completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within 180 days of such casualty, Agent may
apply such insurance proceeds to the Obligations in accordance with Section
1.3(d). All insurance proceeds that are to be made available to Borrower to
replace, repair, restore or rebuild the Collateral shall be applied by Agent to
reduce the outstanding principal balance of the Revolving Loan (which
application shall not result in a permanent reduction of the Revolving Loan
Commitment) and upon such application, Agent shall establish a Reserve against
the Borrowing Base in an amount equal to the amount of such proceeds so applied.
All insurance proceeds made available to any Credit Party that is not a Borrower
to replace, repair, restore or rebuild Collateral shall be deposited in a cash
collateral account. Thereafter, such funds shall be made available to Borrower
to provide funds to replace, repair, restore or rebuild the Collateral as
follows: (i) Borrower shall request a Revolving Credit Advance be made to
Borrower in the amount requested to be released; (ii) so long as the conditions
set forth in Section 2.2 have been met, Revolving Lenders shall make such
Revolving Credit Advance or Agent shall release funds from the cash collateral
account; and (iii) in the case of insurance proceeds applied against the
Revolving Loan, the Reserve established with respect to such insurance proceeds
shall be reduced by the amount of such Revolving Credit Advance. To the extent
not used to replace, repair, restore or rebuild the Collateral, such insurance
proceeds shall be applied in accordance with Section 1.3(d).

5.5 Compliance with Laws.

Each Credit Party shall comply with all federal, state, local and foreign laws
and regulations applicable to it, including those relating to OSHA, ERISA and
labor matters and Environmental Laws and Environmental Permits, except to the
extent that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



5.6 Supplemental Disclosure.

From time to time as may be reasonably requested by Agent (which request will
not be made more frequently than once each year absent the occurrence and
continuance of a Default or an Event of Default), the Credit Parties shall
supplement any Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.



5.7 Intellectual Property.

Each Credit Party will conduct its business and affairs without infringement of
or interference with any Intellectual Property of any other Person in any
material respect.



5.8 Environmental Matters.

Each Credit Party shall and shall cause each Person within its control to:
(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws and Environmental Permits other than noncompliance
that could not reasonably be expected to have a Material Adverse Effect;
(b) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Credit Party becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate that is reasonably likely to result in Environmental
Liabilities in excess of $250,000; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any communication or report
received by such Credit Party in connection with any such violation or Release
or any other matter relating to any Environmental Laws or Environmental Permits
that could reasonably be expected to result in Environmental Liabilities in
excess of $500,000, in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter. If Agent at any
time has a reasonable basis to believe that there may be a violation of any
Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent's written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrower's
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater. Borrower
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.



5.9 Landlords' Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases.

Each Credit Party shall use its commercially reasonable efforts to obtain a
landlord's agreement or mortgagee agreement, as applicable, from the lessor of
each leased property or mortgagee of owned property and shall obtain a bailee
letter from the bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance to Agent. With respect to such locations leased or owned as of the
Closing Date, if Agent has not received a landlord or mortgagee agreement as of
the Closing Date with respect to the leased locations listed on Disclosure
Schedule 3.2, Borrower's Eligible Inventory at such locations shall be subject
to Reserves as may be established by Agent based upon statutory lien
requirements, until such time, as to any location, as Agent has received such an
agreement. With respect to warehouse space leased as of the Closing Date (or, if
later, as of the date of such location is leased), if Agent has not received a
bailee letter as of the Closing Date (or, if later, as of the date such location
is leased), Borrower's Eligible Inventory at that location shall, in Agent's
discretion, be excluded from the Borrowing Base absent compliance with the
provisions of Section 1.7(b). With respect to locations leased or owned after
the Closing Date, if Agent has not received a landlord or mortgagee agreement as
of the date such location is acquired or leased, Borrower's Eligible Inventory
at that location shall, in Agent's discretion, be excluded from the Borrowing
Base absent compliance with Section 1.7(b). After the Closing Date, no real
property or warehouse space shall be leased by any Credit Party and no Inventory
shall be shipped to a processor or converter under arrangements established
after the Closing Date without the prior written consent of Agent (which
consent, in Agent's discretion, may be conditioned upon the exclusion from the
Borrowing Base of Eligible Inventory at that location or the establishment of
Reserves as specified in Section 1.7(b)) or, unless and until a reasonably
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location other than with respect to
Permitted Temporary Leases. Each Credit Party shall timely and fully pay and
perform its obligations under all leases and other agreements with respect to
each leased location or public warehouse where any Collateral is or may be
located.

To the extent otherwise permitted hereunder, if any Credit Party proposes to
acquire a fee ownership interest in Real Estate after the Closing Date, it shall
first provide to Agent a mortgage or deed of trust granting Agent a Lien on such
Real Estate, together with environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinion(s), and, if required by
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.

Without limiting the foregoing, Borrower shall, in each case as reasonably
requested by Agent for purposes of obtaining and/or perfecting Agent's Liens
(for itself and Lenders) with respect to the Store Leases and Collateral located
thereat, (i) subject to obtaining any consent required under such Store Lease,
execute and deliver to Agent a Mortgage (and/or such other documents as Agent
may reasonably request for such purpose) granting Agent a Lien in each such
Store Lease, and (ii) use its commercially reasonable efforts to obtain any such
landlord consents required in connection with such Mortgages (and/or alternate
or additional documents), in each case for each such Mortgage, consent or other
document, in form and substance reasonably satisfactory to Agent.

5.10 [Intentionally Omitted].

5.11 Further Assurances.

Each Credit Party executing this Agreement agrees that it shall and shall cause
each other Credit Party to, at such Credit Party's expense and upon request of
Agent, duly execute and deliver, or cause to be duly executed and delivered, to
Agent such further instruments and do and cause to be done such further acts as
may be necessary or proper in the reasonable opinion of Agent to carry out more
effectively the provisions and purposes of this Agreement or any other Loan
Document.



5.12 Leases.

Store Leases

. With respect to each Store Lease, the Credit Parties shall:



promptly perform and/or observe in all material respects all of the covenants
and agreements required to be performed and/or observed by the lessee under each
Store Lease and do all things necessary to preserve and to keep unimpaired its
rights thereunder;

promptly notify Agent of any alleged default by any Person under each Store
Lease;

promptly deliver to Agent a copy of each notice of default and other material
notice to be provided or received in respect of any Store Lease; and

use commercially reasonable efforts to enforce the performance and observance of
all of the covenants and agreements required to be performed and/or observed by
the lessor under each Store Lease unless, in each case, failure to do so would
not result in a Material Adverse Effect.

Space Leases

. With respect to Space Leases encumbering a Mortgaged Property, the Credit
Parties shall:



promptly perform and/or observe in all material respects all of the covenants
and agreements required to be performed and/or observed by the lessor under each
Space Lease and do all things necessary to preserve and to keep unimpaired its
rights thereunder;

promptly notify Agent of an alleged default by any Person under each Space
Lease;

promptly deliver to Agent a copy of each notice of default and other material
notice to be provided or received in respect of any Space Lease; and

use commercially reasonable efforts to enforce the performance and observance of
all of the covenants and agreements required to be performed and/or observed by
the lessee under each Space Lease. All Space Leases entered into by any Credit
Party after the date hereof shall be on commercially reasonable terms, and,
other than renewals, on the form of such Credit Party.

Right to Take Action

. If any Credit Party shall fail to perform or observe (after the applicable
notice and grace period) any of the covenants and/or agreements required to be
performed and/or observed by it under any Store Lease or any Space Lease subject
to a Mortgage, including, without limitation, payment of all rent and other
charges due thereunder, Agent may, 5 Business Days after Credit Party's receipt
of written notice (except in emergencies and/or in situations where a failure
sooner to perform or observe the same may result in a forfeiture under the Lease
(in either of the foregoing cases, Agent shall give only such prior notice as is
reasonable under the existing circumstances)), take such action as is
appropriate to cause such covenants and/or agreements promptly to be performed
and/or observed on behalf of the Credit Parties but no such action by Agent
shall release any Credit Party from any of its obligations under the Loan
Documents. Upon receipt by Agent from the counterparty under any Lease of any
notice of default by the Credit Parties thereunder, Agent may rely thereon and
take any action as aforesaid to cure such default even though the existence of
such default or the nature thereof may be questioned or denied by the Credit
Parties or by any party on behalf of the Credit Parties.



Renewal Options

. The Credit Parties shall provide at least 30 days prior written notice to
Agent of the Credit Parties' intent not to renew any such Store Lease, together
with a summary of the Credit Parties' intended plan for the sale, transfer or
other disposition of all Collateral located in the premises subject of such
Store Lease. From and after the occurrence of an Event of Default, if the Credit
Parties shall fail to so exercise any option to renew or extend the term of any
Store Lease, Agent shall have, and is hereby granted, the irrevocable right to
exercise such option, either in its own name and behalf, or in the name and
behalf of the Credit Parties, all as Agent shall determine.



Written Statement

. The Credit Parties shall, within 20 days after demand by Agent, deliver to
Agent a written statement certifying as to any factual matter and providing
representations as to any other matter in connection with any Store Lease which
is reasonably requested by Agent.



Arbitration or Appraisal Proceedings

. The Credit Parties shall give Agent prompt notice of the commencement of any
arbitration or appraisal proceeding in connection with or relating to any Real
Estate. Agent shall have the right to intervene and participate in any such
proceeding and the Credit Parties shall confer with Agent and its attorneys and
experts and cooperate with them to the extent Agent deems reasonably necessary
for the protection of Agent and Lenders.



Additional Store Lease Covenants

.



In the event any Store Lease shall be terminated by reason of a default
thereunder by the applicable Credit Party and Agent shall acquire from the fee
owner a new ground lease, the applicable Credit Party hereby waives any right,
title and interest in and to such new ground lease or the leasehold estate
created thereby, waiving all rights of redemption now or hereafter operable
under any law.

In the event of the bankruptcy of the lessor or sublessor under any Store Lease,
during the occurrence and the continuance of an Event of Default, neither
Borrower nor any other Credit Party shall agree to treat any Store Lease as
terminated, canceled or surrendered pursuant to the applicable provisions of the
Bankruptcy Code or otherwise (including, but not limited to, Section 365(h)(1)
thereof) without Agent's prior written consent. In addition, during the
occurrence and continuance of an Event of Default, the applicable Credit Party
shall, in the event of the bankruptcy of the lessor or sublessor under any Store
Lease, reaffirm and ratify the legality, validity, binding effect and
enforceability of the Store Lease and shall elect to remain in possession of the
land and the leasehold estate, notwithstanding any rejection of such Store
Lease, unless Agent otherwise directs. In the event of the bankruptcy of the
lessor or sublessor under any Store Lease, if no Event of Default has occurred
and is continuing, Borrower and any Credit Party may treat any Store Lease as
terminated, canceled or surrendered pursuant to the applicable provisions of the
Bankruptcy Code or otherwise (including, but not limited to Section 365(h)(1)
thereof), provided, however, that the applicable Credit Party shall provide
Agent with thirty (30) days written notice prior to rejecting any Store Lease
and vacating the premises, together with a summary of such Credit Party's
intended plan for the sale, transfer, or other disposition of Collateral located
in the premises subject of such Store Lease.

During the continuance of an Event of Default under this Agreement, Agent shall
have the right, but not the obligation, (i) to perform and comply with all
obligations of the applicable Credit Party under the affected Store Lease
without relying on any grace period provided therein, (ii) to do and take,
without any obligation to do so, such action as Agent deems necessary or
desirable to prevent or cure any default by the applicable Credit Party under
the Store Lease, including, without limitation, any act, deed, matter or thing
whatsoever that the applicable Credit Party may do in order to cure a default
under the Store Lease and (iii) to enter in and upon the land or any part
thereof to such extent and as often as Agent deems necessary or desirable in
order to prevent or cure any default of the applicable Credit Party under the
Store Lease. The applicable Credit Party shall, within five (5) days after
written request is made therefor by Agent, execute and deliver to Agent or to
any party designated by Agent, such further instruments, agreements, powers,
assignments, conveyances or the like as may be reasonably necessary to complete
or perfect the interest, rights or powers of Agent pursuant to this Section or
as may otherwise be required by Agent.

5.13 Condition of the Real Estate.

The Credit Parties shall (a) not permit the Real Estate or any of the Mortgaged
Properties (or any portion thereof) to be removed, demolished or materially
altered, (b) subject to the provisions of Section 5.4(d) and Section 1.3(d),
repair, replace and restore the Real Estate and other Mortgaged Properties (and
any Collateral located thereat) now or hereafter damaged or destroyed by any
casualty or other event (whether or not insured against and insurable) or
affected by any Taking so that, when repaired, replaced and restored, the same
shall be (i) at least equal in quality, usefulness and value as the Real Estate,
or other Mortgaged Properties and/or Collateral which existed immediately prior
to such casualty, event or Taking, as the case may be and (ii) of the same type
and character as the type and character of the Collateral existing on the date
hereof and (c) perform any and all construction, equipping, alteration, repair,
replacement and/or restoration in a good and workmanlike manner, free and clear
of all Liens (except, in the case of improvements to any Real Estate or other
Mortgaged Properties, for the Permitted Encumbrances).



5.14 Payments from Credit Card Issuers and Credit Card Processors.

Borrower shall cause all amounts payable to Borrower from any Credit Card Issuer
and Credit Card Processor to be deposited in a Concentration Account or the
Collection Account.



5.15 Conditions Subsequent

.



(a) Insurance Policies. As soon as is reasonably practicable, but in no event
later than April 30, 2004, Borrower shall deliver to Agent certified copies of
all policies of insurance of Borrower together with appropriate evidence showing
additional loss payable and/or additional insured clauses or endorsements, as
requested by Agent, to the extent not delivered on or before the Closing Date.

(b) Gottschalks Antioch and Palmdale. As soon as is reasonably practicable, but
in no event later than August 1, 2004, Borrower shall deliver to Agent evidence
of the dissolution of Gottschalks Antioch and Palmdale, Inc., satisfactory to
Agent.

(c) Cash Management Agreements for Deposit Accounts at Wells Fargo Bank, N.A. As
soon as is reasonably practicable, but in no event later than March 30, 2004,
Borrower shall deliver to Agent tri-party blocked account agreements executed by
Wells Fargo Bank, N.A. for each Deposit Account maintained with Wells Fargo
Bank, N.A., along with opinions of counsel for Borrower , all in form and
substance satisfactory to Agent.

(d) Qualifications. As soon as is reasonably practicable, but in no event later
than May 30, 2004, Borrower shall deliver to Agent, with respect to Borrower,
(i) the foreign qualification good standing certificate issued by the Secretary
of State of Alaska and (ii) tax status verifications issued by the applicable
Secretary of State of Alaska, California, Delaware, Idaho, Nevada and
Washington.

NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

6.1 Mergers, Subsidiaries, Etc.

No Credit Party shall directly or indirectly, by operation of law or otherwise,
(a) form or acquire any Subsidiary, or (b) merge with, consolidate with, acquire
all or substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person.



6.2 Investments; Loans and Advances.

Except as otherwise expressly permitted by this Section 6 (including, without
limitation, Sections 6.3 and 6.4), no Credit Party shall make or permit to exist
any investment in, or make, accrue or permit to exist loans or advances of money
to, any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that: (a) Borrower may hold investments
comprised of notes payable, or Stock or other securities pursuant to negotiated
agreements with respect to the settlement of an Account Debtor's Accounts in the
ordinary course of business, Indebtedness or other claims due or owing to
Borrower or any of its Subsidiaries; so long as the aggregate amount of such
Accounts so settled by Borrower does not exceed $250,000; and (b) Borrower and
its Subsidiaries may receive and hold Stock, promissory notes and other non-cash
consideration received in connection with any sale of an asset permitted by
Section 6.8(d); and (c) Borrower may maintain its existing investments in its
Subsidiaries as of the Closing Date.



6.3 Indebtedness.

No Credit Party shall create, incur, assume or permit to exist any Indebtedness,
except (without duplication) (i) Indebtedness secured by purchase money security
interests and Capital Leases permitted in Section 6.7(c), (ii) the Loans and the
other Obligations, (iii) unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent they are permitted to remain unfunded
under applicable law, (iv) existing Indebtedness described in Disclosure
Schedule (6.3) and refinancings thereof or amendments or modifications thereto
that do not have the effect of increasing the principal amount thereof or
changing the amortization thereof (other than to extend the same) and that are
otherwise on terms and conditions no less favorable to any Credit Party, Agent
or any Lender, as determined by Agent, than the terms of the Indebtedness being
refinanced, amended or modified, (v) Indebtedness permitted by Section 6.17, and
(vi) reimbursement obligations in respect of the surety bonds described in
Schedule 6.3, copies of which have been or will be promptly provided to Agent as
soon as available; upon commercially reasonable terms and conditions and
renewals and extensions thereof upon commercially reasonable terms and
conditions.

No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness, other than the Obligations.

6.4 Employee Loans and Affiliate Transactions.

Except as otherwise expressly permitted in this Section 6 with respect to
Affiliates, no Credit Party shall enter into or be a party to any transaction
with any other Credit Party or any Affiliate thereof except in the ordinary
course of and pursuant to the reasonable requirements of such Credit Party's
business and upon fair and reasonable terms that are no less favorable to such
Credit Party than would be obtained in a comparable arm's length transaction
with a Person not an Affiliate of such Credit Party. In addition, the terms of
these transactions must be disclosed in advance to Agent and Lenders. All such
transactions existing as of the date hereof are described in Disclosure
Schedule (6.4(a)).

No Credit Party shall enter into any lending or borrowing transaction with any
employees of any Credit Party, except loans to its respective employees in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes and stock option
financing.

From the occurrence and during the continuance of an Event of Default, no Credit
Party shall increase the direct or indirect aggregate compensation (excluding
stock options) of the ten most highly compensated employees of the Credit
Parties, taken as a whole, by more than 10% per annum in excess of the then
current compensation level for those employees, expressed as an aggregate dollar
amount.

6.5 Capital Structure and Business.

No Credit Party shall (a) make any changes in any of its business objectives,
purposes or operations that could in any way adversely affect the repayment of
the Loans or any of the other Obligations or could reasonably be expected to
have or result in a Material Adverse Effect, (b) make any change in its capital
structure as described in Disclosure Schedule (3.8), other than the issuance or
sale of any shares of common Stock, warrants, options or other securities
convertible into common Stock so long as the net cash proceeds of any such
issuance are paid to Agent for application to the Loans and Agent and Lenders
obtain a first priority security interest (subject to Permitted Encumbrances) to
any non-cash proceeds thereof or (c) amend its charter or bylaws in a manner
that would adversely affect Agent or Lenders or such Credit Party's duty or
ability to repay the Obligations. No Credit Party shall engage in any business
other than the businesses currently engaged in by it or businesses reasonably
related thereto.



6.6 Guaranteed Indebtedness.

No Credit Party shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except (a) by endorsement of instruments or items of payment for
deposit to the general account of any Credit Party, and (b) for Guaranteed
Indebtedness incurred for the benefit of any other Credit Party if the primary
obligation is expressly permitted by this Agreement.



6.7 Liens.

No Credit Party shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for (a) Permitted Encumbrances;
(b) Liens in existence on the date hereof and summarized on Disclosure
Schedule (6.7) securing the Indebtedness described on Disclosure Schedule (6.3)
and permitted refinancings, extensions and renewals thereof, including
extensions or renewals of any such Liens; provided that the principal amount of
the Indebtedness so secured is not increased and the Lien does not attach to any
other property; and (c) Liens created after the date hereof by conditional sale
or other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures acquired
by any Credit Party in the ordinary course of business, involving the incurrence
of an aggregate amount of purchase money Indebtedness and Capital Lease
Obligations which, when combined with all permitted transactions under Section
6.12(2), do not exceed $2,000,000 on a trailing twelve month basis (provided
that no Default or Event of Default has occurred or is continuing, that such
Liens attach only to the assets subject to such purchase money debt and such
Indebtedness is incurred within 20 days following such purchase, that such
Indebtedness does not exceed 100% of the purchase price of the subject assets
and that all net proceeds of such purchase money debt are paid to Agent for
application to the Loans). In addition, no Credit Party shall become a party to
any agreement, note, indenture or instrument, or take any other action, that
would prohibit the creation of a Lien on any of its properties or other assets
in favor of Agent, on behalf of itself and Lenders, as additional collateral for
the Obligations, except operating leases, Capital Leases, Licenses or purchase
agreements for sales otherwise permitted hereunder which prohibit Liens upon the
assets that are subject thereto.



6.8 Sale of Stock and Assets.

No Credit Party shall sell, transfer, convey, assign or otherwise dispose of any
of its properties or other assets, including the Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise) or any of
its Accounts, other than (a) the sale of Inventory in the ordinary course of
business, (b) the sale, as a result of arm's length negotiations, of (i) the
building and improvements located at 10317 Silverdale Way N., Silverdale, WA
98383 so long as no Default or no Event of Default shall have occurred or be
continuing or would result therefrom and the proceeds of such sale are paid to
Agent in accordance with Section 1.3(b)(ii) and (ii) all or any portion of any
other Term Priority Collateral with the Term Lenders' prior written consent (and
after payment in full of the Terms Loans, with the Requisite Revolving Lenders'
prior written consent) and so long as the proceeds of such sale are paid to
Agent in accordance with Section 1.3(b)(ii), (c) the sale, transfer, conveyance
or other disposition by a Credit Party of Equipment or Fixtures having a sales
price not exceeding $3,000,000 in the aggregate in any Fiscal Year so long as no
(1) Default or Event of Default has occurred or is continuing or would result
therefrom, and (2) such sale or disposition is to a non-Affiliate as a result of
arm's length negotiations. With respect to any disposition of assets or other
properties permitted pursuant to clauses (b) and (c) above, subject to
Section 1.3(b), Agent will on reasonable prior written notice release its Lien
on such assets or other properties in order to permit the applicable Credit
Party to effect such disposition and shall execute and deliver to Borrower, at
Borrower's expense, appropriate UCC-3 termination statements, reconveyances and
other releases as reasonably requested by Borrower.



6.9 ERISA.

No Credit Party shall, or shall cause or permit any ERISA Affiliate to, cause or
permit to occur an event that could result in the imposition of a Lien under
Section 412 of the IRC or Section 302 or 4068 of ERISA or cause or permit to
occur an ERISA Event to the extent such ERISA Event could reasonably be expected
to have a Material Adverse Effect.



6.10 Financial Covenants.

Borrower shall not breach or fail to comply with any of the Financial Covenants.



6.11 Hazardous Materials.

No Credit Party shall cause or permit a Release of any Hazardous Material on,
at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental Permits
or (b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than such violations or Environmental
Liabilities that could not reasonably be expected to have a Material Adverse
Effect.



6.12 Sale-Leasebacks.

No Credit Party shall engage in any sale-leaseback, synthetic lease or similar
transaction involving any of its assets except for: (a) any other such
transactions which when combined with all permitted transactions under Section
6.7(c), do not exceed $2,000,000 on a trailing twelve month basis so long as no
Default or Event of Default shall have occurred or be continuing, and (b) all
other such transactions with Agent's prior written consent, provided that in any
case, the transaction meets each of the following criteria: (i) the transaction
is a financing limited to specific equipment or Real Estate; (ii) the proceeds
of any such transaction exceed 90% of the original cost of the equipment or Real
Estate in question; (iii) the transaction is with a third party who is not an
Affiliate and is the result of arms' length negotiations; and (iv) 100% of the
net cash proceeds of any such transaction are paid to Agent for application to
the Revolving Loans or to the Term Loans, as the case may be, in the manner set
forth in Section 1.3(c), and Agent obtains a perfected first priority security
interest in any non-cash proceeds (subject to Permitted Encumbrances, other than
Permitted Encumbrances as defined under clause (i) of the definition of
"Permitted Encumbrances").



6.13 Cancellation of Indebtedness.

No Credit Party shall cancel any claim or debt owing to it, except for
reasonable consideration negotiated on an arm's length basis and in the ordinary
course of its business consistent with past practices.



6.14 Restricted Payments.

No Credit Party shall make any Restricted Payment, except (a) dividends and
distributions by Subsidiaries of Borrower paid to Borrower, (b) employee loans
permitted under Section 6.4(b), (c) scheduled payments of interest with respect
to the Subordinated Note so long as no Default or Event of Default has occurred
and is continuing or would result after giving effect thereto, or (d) open
market purchases of Borrower's common Stock on a public exchange by Borrower in
accordance with applicable laws; provided that: (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) the total
amount expended by Borrower in making such purchases does not exceed $2,000,000
in the aggregate, and (iii) for the ninety (90) day period prior to the proposed
purchase and immediately after giving effect thereto, Borrowing Availability is
at least $40,000,000.



6.15 Change of Corporate Name or Location; Change of Fiscal Year.

No Credit Party shall (a) change its name as it appears in official filings in
the state of its incorporation or other organization (b) change its chief
executive office, principal place of business, corporate offices or warehouses
or locations at which Collateral is held or stored, or the location of its
records concerning the Collateral, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its state of incorporation
or organization, in each case without at least 30 days prior written notice to
Agent and after Agent's written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
of any Liens in favor of Agent, on behalf of Lenders, in any Collateral, has
been completed or taken, and provided that any such new location shall be in the
United States. No Credit Party shall change its Fiscal Year.



6.16 [Intentionally Omitted].

6.17 No Speculative Transactions.

No Credit Party shall engage in any transaction involving commodity options,
futures contracts or similar transactions, except solely to hedge against
fluctuations in the prices of commodities owned or purchased by it and the
values of foreign currencies receivable or payable by it and interest swaps,
caps or collars without Agent's prior written consent.



6.18 Leases; Real Estate Purchases.

Except for leases permitted under Sections 6.7(e) and 6.12, no Credit Party
shall enter into any operating lease for Equipment or lease for Real Estate,
without the prior written consent of Agent, if the payments payable in any year
would exceed $500,000 for any lease or if the aggregate of all payments for all
such leases in any year would exceed $2,000,000.



6.19 Changes Relating to Subordinated Debt; Material Contracts.

No Credit Party shall change or amend the terms of any Subordinated Debt, or any
indenture, mortgage or agreement in connection with any such Indebtedness if the
effect of such amendment is to: (i) increase the interest rate on such
Indebtedness; (ii) change the dates upon which payments of principal or interest
are due on such Indebtedness other than to extend such dates; (iii) change any
default or event of default other than to delete or make less restrictive any
default provision therein, or add any covenant with respect to such
Indebtedness; (iv) change the redemption or prepayment provisions of such
Indebtedness other than to extend the dates therefor or to reduce the premiums
payable in connection therewith; (v) grant any security or collateral to secure
payment of such Indebtedness or (vi) change or amend any other term if such
change or amendment would materially increase the obligations of the Credit
Party thereunder or confer additional material rights on the holder of such
Indebtedness in a manner adverse to any Credit Party, Agent or any Lender.

Unless consented to by Agent and Requisite Lenders in writing, no Credit Party
shall change or amend the terms of (i) the Subordinated Note, (ii) any Credit
Card Agreement, or (iii) any agreement with United Security Bank.

6.20 Credit Card Notices.

Borrower shall not deliver to the Credit Card Issuers or the Credit Card
Processors any instructions which modify or amend the Credit Card Notices or in
any manner attempt to change the delivery of Credit Card Receivables to Agent.



TERM

7.1 Termination.

The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date. On or before February 1,
2005, if no Default or Event of Default shall have occurred and be continuing
Borrower may, but shall not be obligated to, deliver to Agent a signed notice of
an extension request, requesting that the date referred to in clause (a) of the
definition of Commitment Termination Date be extended from February 1, 2007 to
February 2, 2009 (the "Extension Request"), together with evidence in form and
satisfactory to Agent and Lenders that the maturity date of the Subordinated
Debt has been extended to a date on or after May 1, 2009. It is expressly
understood and agreed that Agent and Lenders may in their sole and absolute
discretion for any reason or no reason at all grant or deny the Extension
Request and that this Section 7.1 is not a commitment or understanding of any
kind that any Lender will consider or agree to the Extension Request. Agent may
notify Borrower of any decision, but if Agent has not done so by April 15, 2005,
then the Extension Request shall be deemed to have been denied. It is also
expressly understood and agreed that Agent and Lenders will not charge a fee in
connection with the consideration, grant or denial of the Extension Request in
addition to the fees and expenses required to be paid under Section 11.3.



7.2 Survival of Obligations Upon Termination of Financing Arrangements

. Except as otherwise expressly provided for in the Loan Documents, no
termination or cancellation (regardless of cause or procedure) of any financing
arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.



EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1 Events of Default.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an "Event of Default" hereunder:



Borrower (i) fails to make any payment of principal of, or interest on, or Fees
owing in respect of, the Loans or any of the other Obligations when due and
payable, (ii) fails to pay or reimburse Agent or Lenders for any expense
reimbursable hereunder or under any other Loan Document within 10 days following
Agent's demand for such reimbursement or payment of expenses, provided, however,
that Borrower shall have 2 Business Days to cure any failure under this Section
8.1(a)(i) that arises solely from Agent's failure to charge such payment under
Section 1.11(b) at a time when all conditions to a Revolving Credit Advance,
including those specified in Sections 1.1 and 2.2, are satisfied.

Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.3, 1.4, 1.8, 1.14, 5.1 (with respect to its corporate
existence and conduct of business), 5.4, 5.5, 5.14, 5.15 or 6, or any of the
provisions set forth in Annexes C or G, or any of the provisions set forth in
clause (b) of Annex F, respectively.

Borrower fails or neglects to perform, keep or observe any of the provisions of
Section 4 or any provisions set forth in Annexes E or F, (other than the
provisions set forth in clause (b) of Annex F) respectively, and the same shall
remain unremedied for 3 Business Days or more.

Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for 30 days or more.

A default or breach occurs under any other agreement, document or instrument to
which any Credit Party is a party that is not cured within any applicable grace
period therefor, and such default or breach (i) involves the failure to make any
payment when due in respect of any Indebtedness or Guaranteed Indebtedness
(other than the Obligations) of any Credit Party in excess of $250,000 in the
aggregate (including (x) undrawn committed or available amounts and (y) amounts
owing to all creditors under any combined or syndicated credit arrangements), or
(ii) causes, or permits any holder of such Indebtedness or Guaranteed
Indebtedness or a trustee to cause, Indebtedness or Guaranteed Indebtedness or a
portion thereof in excess of $250,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof to be demanded, in each case, unless such
default is waived within 30 days.

Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect that is material in the sole discretion of Agent, or
any representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made.

Assets of any Credit Party with a fair market value of $250,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for 60
days or more.

A case or proceeding is commenced against any Credit Party seeking a decree or
order in respect of such Credit Party, (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party's assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for 60 days or more or a decree or order
granting the relief sought in such case or proceeding shall be entered by a
court of competent jurisdiction.

Any Credit Party (i) files a petition seeking relief under the Bankruptcy Code,
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) consents to or fails to contest in a timely and appropriate manner the
institution of proceedings thereunder or the filing of any such petition or the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for such Credit Party or
for any substantial part of any such Credit Party's assets, (iii) makes an
assignment for the benefit of creditors, (iv) takes any action in furtherance of
any of the foregoing, or (v) admits in writing its inability to, or is generally
unable to, pay its debts as such debts become due.

A final judgment or judgments for the payment of money in excess of $250,000 in
any one case or in excess of $500,000 in the aggregate at any time are
outstanding against one or more of the Credit Parties and the same are not,
within 30 days after the entry thereof, discharged or execution thereof stayed
or bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay.

Any material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms), or any Lien created under any
Loan Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.

Any Change of Control occurs.

The payment of all or any portion of the principal amount of any Subordinated
Debt whether at maturity, upon acceleration or otherwise, so long as the
Obligations under this Agreement have not been paid in full and the Commitments
have not been terminated.

8.2 Remedies.

If any Default or Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Revolving Lenders shall), without
notice, suspend the Revolving Loan facility with respect to additional Advances
and/or the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent's sole discretion (or in the sole discretion of the Requisite
Revolving Lenders, if such suspension occurred at their direction) so long as
such Default or Event of Default is continuing. If any Default or Event of
Default has occurred and is continuing, Agent may (and at the written request of
Requisite Lenders shall), without notice except as otherwise expressly provided
herein, increase the rate of interest applicable to the Loans and the Letter of
Credit Fees to the Default Rate.

If any Event of Default has occurred and is continuing, Agent may (and at the
written request of the Requisite Lenders shall), without notice: (i) terminate
the Revolving Loan facility with respect to further Advances or the incurrence
of further Letter of Credit Obligations; (ii) reduce the Revolving Loan
Commitment from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized as provided in Annex B, all without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by Borrower and
each other Credit Party; or (iv) exercise any rights and remedies provided to
Agent under the Loan Documents or at law or equity, including all remedies
provided under the Code; provided, that upon the occurrence of an Event of
Default specified in Sections 8.1(h) or (i), the Commitments shall be
immediately terminated and all of the Obligations, including the aggregate
Revolving Loan, shall become immediately due and payable without declaration,
notice or demand by any Person.

8.3 Waivers by Credit Parties.

Except as otherwise provided for in this Agreement or by applicable law, each
Credit Party waives (including for purposes of Section 12): (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent's taking possession or
control of, or to Agent's replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.



ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1 Assignment and Participations.

Subject to the terms of this Section 9.1, any Lender may make an assignment to a
Qualified Assignee of, or sell participations in, at any time or times, the Loan
Documents, Loans, Letter of Credit Obligations and any Commitment or any portion
thereof or interest therein, including any Lender's rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender shall:
(i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an "Assignment Agreement") substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000;
(iv) include a payment to Agent of an assignment fee of $3,500; and (v) so long
as no Event of Default has occurred and is continuing, require the consent of
Borrower, which shall not be unreasonably withheld or delayed; provided that no
such consent shall be required for an assignment to a Qualified Assignee. In the
case of an assignment by a Lender under this Section 9.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Borrower
hereby acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a "Lender." In all instances, each Lender's liability to make Loans
hereunder shall be several and not joint and shall be limited to such Lender's
Pro Rata Share of the applicable Commitment. In the event Agent or any Lender
assigns or otherwise transfers all or any part of the Obligations, Agent or any
such Lender shall so notify Borrower and Borrower shall, upon the request of
Agent or such Lender, execute new Notes in exchange for the Notes, if any, being
assigned. Notwithstanding the foregoing provisions of this Section 9.1(a), any
Lender may at any time pledge the Obligations held by it and such Lender's
rights under this Agreement and the other Loan Documents to a Federal Reserve
Bank, and any Lender that is an investment fund may assign the Obligations held
by it and such Lender's rights under this Agreement and the other Loan Documents
to another investment fund managed by the same investment advisor; provided,
that no such pledge to a Federal Reserve Bank shall release such Lender from
such Lender's obligations hereunder or under any other Loan Document.

Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrower hereunder shall
be determined as if that Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except actions directly affecting
(i) any reduction in the principal amount of, or interest rate or Fees payable
with respect to, any Loan in which such holder participates, (ii) any extension
of the scheduled amortization of the principal amount of any Loan in which such
holder participates or the final maturity date thereof, and (iii) any release of
all or substantially all of the Collateral (other than in accordance with the
terms of this Agreement, the Collateral Documents or the other Loan Documents).
Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, Borrower acknowledges
and agrees that a participation shall give rise to a direct obligation of
Borrower to the participant effective upon delivery of written notice to
Borrower of such participation and the participant shall be considered to be a
"Lender." Except as set forth in the preceding sentence neither Borrower nor any
other Credit Party shall have any obligation or duty to any participant. Neither
Agent nor any Lender (other than the Lender selling a participation) shall have
any duty to any participant and may continue to deal solely with the Lender
selling a participation as if no such sale had occurred.

Except as expressly provided in this Section 9.1, no Lender shall, as between
Borrower and that Lender, or Agent and that Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

Each Credit Party executing this Agreement shall assist any Lender permitted to
sell assignments or participations under this Section 9.1 as reasonably required
to enable the assigning or selling Lender to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and, if
requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by it
and all other information provided by them and included in such materials,
except that any Projections delivered by Borrower shall only be certified by
Borrower as having been prepared by Borrower in compliance with the
representations contained in Section 3.4(c).

Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

So long as no Event of Default has occurred and is continuing, no Lender shall
assign or sell participations in any portion of its Loans or Commitments to a
potential Lender or participant, if, as of the date of the proposed assignment
or sale, the assignee Lender or participant would be subject to capital adequacy
or similar requirements under Section 1.16(a), increased costs under
Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
withholding taxes in accordance with Section 1.15(a), or has not provided a
Certificate of Exemption.

9.2 Appointment of Agent.

GE Capital is hereby appointed to act on behalf of all Lenders as Agent under
this Agreement and the other Loan Documents. The provisions of this Section 9.2
are solely for the benefit of Agent and Lenders and no Credit Party nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Loan Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party or any other
Person. Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender. Except as
expressly set forth in this Agreement and the other Loan Documents, Agent shall
not have any duty to disclose, and shall not be liable for failure to disclose,
any information relating to any Credit Party or any of their respective
Subsidiaries or any Account Debtor that is communicated to or obtained by
GE Capital or any of its Affiliates in any capacity. Neither Agent nor any of
its Affiliates nor any of their respective officers, directors, employees,
agents or representatives shall be liable to any Lender for any action taken or
omitted to be taken by it hereunder or under any other Loan Document, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or willful misconduct.



If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders, or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Requisite Revolving Lenders, or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent,
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the opinion of Agent, expose Agent to Environmental
Liabilities or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limiting the foregoing,
no Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Requisite Lenders, Requisite
Revolving Lenders, or all affected Lenders, as applicable.

9.3 Agent's Reliance, Etc.

Neither Agent nor any of its Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for damages caused by its or their own gross negligence
or willful misconduct. Without limiting the generality of the foregoing, Agent:
(a)  may treat the payee of any Note as the holder thereof until Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.



9.4 GE Capital and Affiliates.

With respect to its Commitments hereunder, GE Capital shall have the same rights
and powers under this Agreement and the other Loan Documents as any other Lender
and may exercise the same as though it were not Agent; and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity. GE Capital and its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, any Credit Party, any of
their Affiliates and any Person who may do business with or own securities of
any Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders. GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders. Each Lender acknowledges the potential conflict of interest
between GE Capital as a Lender holding disproportionate interests in the Loans
and GE Capital as Agent.



9.5 Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Financial Statements referred to in
Section 3.4(a) and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Credit Parties
and its own decision to enter into this Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Each Lender acknowledges the potential conflict of
interest of each other Lender as a result of Lenders holding disproportionate
interests in the Loans, and expressly consents to, and waives any claim based
upon, such conflict of interest.



9.6 Indemnification.

Lenders agree to indemnify Agent (to the extent not reimbursed by Credit Parties
and without limiting the obligations of Borrower hereunder), ratably according
to their respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against Agent in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted to
be taken by Agent in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent's gross negligence or willful misconduct. Without limiting the
foregoing, each Lender agrees to reimburse Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Credit Parties.



9.7 Successor Agent.

Agent may resign at any time by giving not less than 30 days' prior written
notice thereof to Lenders and Borrower. Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Agent. If no successor Agent
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within 30 days after the resigning Agent's giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the Requisite
Lenders shall thereafter perform all the duties of Agent hereunder until such
time, if any, as the Requisite Lenders appoint a successor Agent as provided
above. Any successor Agent appointed by Requisite Lenders hereunder shall be
subject to the approval of Borrower, such approval not to be unreasonably
withheld or delayed; provided that such approval shall not be required if a
Default or an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent's resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent's resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.



9.8 Setoff and Sharing of Payments.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 9.9(f), each Lender,
each participant and each holder is hereby authorized at any time or from time
to time, without notice to any Credit Party or to any other Person, any such
notice being hereby expressly waived, to offset and to appropriate and to apply
any and all balances held by it at any of its offices for the account of
Borrower or Guarantor (regardless of whether such balances are then due to
Borrower or Guarantor) and any other properties or assets at any time held or
owing by that Lender, holder or participant to or for the credit or for the
account of Borrower or Guarantor against and on account of any of the
Obligations that are not paid when due. Any Lender exercising a right of setoff
or otherwise receiving any payment on account of the Obligations in excess of
its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender's or holder's
Pro Rata Share of the Obligations as would be necessary to cause such Lender to
share the amount so offset or otherwise received with each other Lender or
holder in accordance with their respective Pro Rata Shares (other than offset
rights exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16).
Each Lender's obligation under this Section 9.8 shall be in addition to and not
in limitation of its obligations to purchase a participation in an amount equal
to its Pro Rata Share of the Swing Line Loans under Section 1.1. Borrower or
Guarantor agrees, to the fullest extent permitted by law, that (a) any Lender
may exercise its right to offset with respect to amounts in excess of its Pro
Rata Share of the Obligations and may sell participations in such amounts so
offset to other Lenders, participants and holders and (b) any Lender,
participant or holder so purchasing a participation in the Loans made or other
Obligations held by other Lenders, participants or holders may exercise all
rights of offset, bankers' lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender, participant or holder were a
direct holder of the Loans and the other Obligations in the amount of such
participation. Notwithstanding the foregoing, if all or any portion of the
offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.



9.9 Advances; Payments; Non- Funding Lenders; Information; Actions in Concert.

Advances; Payments

.



Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(c). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 12:00 p.m. (Los Angeles time)
on the date such Notice of Revolving Credit Advance is received, by telecopy,
telephone or other similar form of transmission. Each Revolving Lender shall
make the amount of such Lender's Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent's account as set
forth in Annex H not later than 2:00 p.m. (Los Angeles time) on the requested
funding date. After receipt of such wire transfers (or, in Agent's sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
Agent shall make the requested Revolving Credit Advance to Borrower. All
payments by each Revolving Lender shall be made without setoff, counterclaim or
deduction of any kind.

On the 2nd Business Day of each calendar week or more frequently at Agent's
election (each, a "Settlement Date"), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender's Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender's Pro Rata
Share of principal, interest and Fees paid by Borrower since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a "Non-Funding Lender") has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender's Pro Rata Share of all payments received from Borrower. Such
payments shall be made by wire transfer to such Lender's account (as specified
by such Lender in Annex H or the applicable Assignment Agreement) not later than
1:00 p.m. (Los Angeles time) on the next Business Day following each Settlement
Date.

Availability of Lender's Pro Rata Share

. Agent may assume that each Revolving Lender will make its Pro Rata Share of
each Revolving Credit Advance available to Agent on each funding date. If such
Pro Rata Share is not, in fact, paid to Agent by such Revolving Lender when due,
Agent will be entitled to recover such amount on demand from such Revolving
Lender without setoff, counterclaim or deduction of any kind. If any Revolving
Lender fails to pay the amount of its Pro Rata Share forthwith upon Agent's
demand, Agent shall promptly notify Borrower and Borrower shall immediately
repay such amount to Agent. Nothing in this Section 9.9(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Borrower may have against any Revolving Lender as a result of
any default by such Revolving Lender hereunder. To the extent that Agent
advances funds to Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.



Return of Payments

.



If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to Borrower or paid to any other Person pursuant to
any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

Non-Funding Lenders

. The failure of any Non- Funding Lender to make any Revolving Credit Advance or
any payment required by it hereunder or to purchase any participation in any
Swing Line Loan to be made or purchased by it on the date specified therefor
shall not relieve any other Lender (each such other Revolving Lender, an "Other
Lender") of its obligations to make such Advance or purchase such participation
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a "Lender" or a "Revolving Lender" (or be included in the calculation
of "Requisite Lenders," or "Requisite Revolving Lenders" hereunder) for any
voting or consent rights under or with respect to any Loan Document. At
Borrower's request, Agent or a Person reasonably acceptable to Agent shall have
the right with Agent's consent and in Agent's sole discretion (but shall have no
obligation) to purchase from any Non- Funding Lender, and each Non-Funding
Lender agrees that it shall, at Agent's request, sell and assign to Agent or
such Person, all of the Commitments of that Non-Funding Lender for an amount
equal to the principal balance of all Loans held by such Non-Funding Lender and
all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement.



Dissemination of Information

. Agent shall use reasonable efforts to provide Lenders with any notice of
Default or Event of Default received by Agent from, or delivered by Agent to,
any Credit Party, with notice of any Event of Default of which Agent has
actually become aware and with notice of any action taken by Agent following any
Event of Default; provided, that Agent shall not be liable to any Lender for any
failure to do so, except to the extent that such failure is attributable to
Agent's gross negligence or willful misconduct. Lenders acknowledge that
Borrower is required to provide Financial Statements and Collateral Reports to
Lenders in accordance with Annexes E and F hereto and agree that Agent shall
have no duty to provide the same to Lenders.



Actions in Concert

. Anything in this Agreement to the contrary notwithstanding, each Lender hereby
agrees with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or the Notes (including
exercising any rights of setoff) without first obtaining the prior written
consent of Agent and Requisite Lenders, it being the intent of Lenders that any
such action to protect or enforce rights under this Agreement and the Notes
shall be taken in concert and at the direction or with the consent of Agent or
Requisite Lenders.



9.10 Syndication Agent

. It is expressly acknowledged and agreed by Agent and each Lender, for the
benefit of the Syndication Agent that, other than any rights or obligations
explicitly reserved to or imposed upon the Syndication Agent hereunder, the
Syndication Agent, in such capacity, has no rights or obligations hereunder nor
shall the Syndication Agent, in such capacity, be responsible or accountable to
any other party hereto for any action or failure to act hereunder other than in
connection with such explicitly reserved rights or obligations and then only for
damages caused by its own gross negligence or willful misconduct.



SUCCESSORS AND ASSIGNS

10.1 Successors and Assigns.

This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of each Credit Party, Agent, Lenders and their respective
successors and assigns (including, in the case of any Credit Party, a debtor-in-
possession on behalf of such Credit Party), except as otherwise provided herein
or therein. No Credit Party may assign, transfer, hypothecate or otherwise
convey its rights, benefits, obligations or duties hereunder or under any of the
other Loan Documents without the prior express written consent of Agent and
Lenders. Any such purported assignment, transfer, hypothecation or other
conveyance by any Credit Party without the prior express written consent of
Agent and Lenders shall be void. The terms and provisions of this Agreement are
for the purpose of defining the relative rights and obligations of each Credit
Party, Agent and Lenders with respect to the transactions contemplated hereby
and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.



MISCELLANEOUS

11.1 Complete Agreement; Modification of Agreement.

The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2. Any letter of interest, commitment
letter, or fee letter (other than the GE Capital Fee Letter) or confidentiality
agreement, if any, between any Credit Party and Agent or any Lender or any of
their respective Affiliates, predating this Agreement and relating to a
financing of substantially similar form, purpose or effect shall be superseded
by this Agreement. Notwithstanding the foregoing, the GE Capital Fee Letter and
any market flex provisions contained in the final commitment letter between
Agent and Borrower shall survive the execution and delivery of this Agreement
and shall continue to be binding obligations of the parties.



11.2 Amendments and Waivers.

Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrower, and by Requisite Lenders, Requisite Revolving
Lenders, or all affected Lenders, as applicable. Except as set forth in clauses
(b) and (c) below, all such amendments, modifications, terminations or waivers
requiring the consent of any Lenders shall require the written consent of
Requisite Lenders.

No amendment, modification, termination or waiver of or consent with respect to
any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Loan or the incurrence
of any Letter of Credit Obligations shall be effective unless the same shall be
in writing and signed by Agent, Requisite Revolving Lenders and Borrower.
Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default or any Event of Default shall be
effective for purposes of the conditions precedent to the making of Loans or the
incurrence of Letter of Credit Obligations set forth in Section 2.2 unless the
same shall be in writing and signed by Agent, Requisite Revolving Lenders, and
Borrower.

No amendment, modification, termination or waiver shall, unless in writing and
signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender's Commitment (which action shall be deemed only
to affect those Lenders whose Commitments are increased and may be approved by
Requisite Lenders, including those Lenders whose Commitments are increased);
(ii) reduce the principal of, rate of interest on or Fees payable with respect
to any Loan or Letter of Credit Obligations of any affected Lender; (iii) extend
any scheduled payment date (other than payment dates of mandatory prepayments
under Section 1.3(b)(ii)-(iii)) or final maturity date of the principal amount
of any Loan of any affected Lender; (iv) waive, forgive, defer, extend or
postpone any payment of interest or Fees as to any affected Lender; (v) increase
Borrowing Availability, or otherwise increase the percentage advance rates set
forth in the definition of the Borrowing Base, or make less restrictive the
nondiscretionary criteria for exclusion from Eligible Inventory or Eligible
Credit Card Receivables set forth in Sections 1.6 and 1.7; (vi) reduce the
frequency or content of reports required to be delivered to Agent or Lenders by
or with respect to any Credit Party; (viii)  except as expressly permitted or
required in the Loan Documents, release or dispose of any material portion of
the Revolving Priority Collateral, (ix) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Loans that shall be required
for Lenders or any of them to take any action hereunder; (x) amend or waive this
Section 11.2 or the definitions of the terms "Requisite Lenders," or "Requisite
Revolving Lenders," insofar as such definitions affect the substance of this
Section 11.2, and (xi) amend Section 1.11(a). Furthermore, no amendment,
modification, termination or waiver affecting the rights or duties of Agent or
L/C Issuer under this Agreement or any other Loan Document shall be effective
unless in writing and signed by Agent or L/C Issuer, as the case may be, in
addition to Lenders required hereinabove to take such action. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

If, in connection with any proposed amendment, modification, waiver or
termination (a "Proposed Change") requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a "Non- Consenting Lender") then, so long as Agent
is not a Non-Consenting Lender, at Borrower's request, Agent or a Person
reasonably acceptable to Agent shall have the right with Agent's consent and in
Agent's sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lenders, and such Non- Consenting Lenders agree that they shall,
upon Agent's request, sell and assign to Agent or such Person, all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non- Consenting Lenders and all accrued
interest and Fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

Upon payment in full in cash and performance of all of the Obligations (other
than indemnification Obligations), termination of the Commitments and a release
of all claims against Agent and Lenders, and so long as no suits, actions,
proceedings or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
Agent shall deliver to Borrower termination statements, mortgage releases and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.

11.3 Fees and Expenses.

Borrower shall reimburse (i) Agent for all fees, costs and expenses (including
the reasonable fees and expenses of all of its counsel, advisors, consultants
and auditors) and (ii) Agent (and, with respect to clauses (c) and (d) below,
all Lenders) for all fees, costs and expenses, including the reasonable fees,
costs and expenses of counsel or other advisors (including environmental and
management consultants and appraisers), incurred in connection with the
negotiation and preparation of the Loan Documents and incurred in connection
with:



the forwarding to Borrower or any other Person on behalf of Borrower by Agent of
the proceeds of any Loan (including a wire transfer fee of $25 per wire
transfer);

any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

any litigation, contest, dispute, suit, proceeding or action (whether instituted
by Agent, any Lender, Borrower or any other Person and whether as a party,
witness or otherwise) in any way relating to the Collateral, any of the Loan
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against Borrower or any other Person that may be obligated
to Agent by virtue of the Loan Documents; including any such litigation,
contest, dispute, suit, proceeding or action arising in connection with any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided that in the case of reimbursement of counsel for Lenders
other than Agent, such reimbursement shall be limited to one counsel for all
such Lenders; provided, further, that no Person shall be entitled to
reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person's gross negligence or willful misconduct;

any attempt to enforce any remedies of Agent against any or all of the Credit
Parties or any other Person that may be obligated to Agent or any Lender by
virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work-out or restructuring of the Loans during
the pendency of one or more Events of Default; provided, that in the case of
reimbursement of counsel for Lenders other than Agent, such reimbursement shall
be limited to one counsel for all such Lenders;

any workout or restructuring of the Loans during the pendency of one or more
Events of Default; and

efforts to (i) monitor the Loans or any of the other Obligations, (ii) evaluate,
observe or assess any of the Credit Parties or their respective affairs, and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral;

including, as to each of clauses (a) through (f) above, all reasonable
attorneys' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

11.4 No Waiver.

Agent's or any Lender's failure, at any time or times, to require strict
performance by the Credit Parties of any provision of this Agreement or any
other Loan Document shall not waive, affect or diminish any right of Agent or
such Lender thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of an Event of Default shall not suspend,
waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Credit Party contained in this Agreement or
any of the other Loan Documents and no Default or Event of Default by any Credit
Party shall be deemed to have been suspended or waived by Agent or any Lender,
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other authorized employee of Agent and the applicable required
Lenders, and directed to Borrower specifying such suspension or waiver.



11.5 Remedies.

Agent's and Lenders' rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise. Recourse to the Collateral shall not be
required.



11.6 Severability.

Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.



11.7 Conflict of Terms.

Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.



11.8 Confidentiality.

Agent and each Lender agree to use commercially reasonable efforts (equivalent
to the efforts Agent or such Lender applies to maintaining confidentiality of
its own confidential information) to maintain as confidential all confidential
information provided to them by the Credit Parties for a period of 2 years
following receipt thereof, except that Agent and any Lender may disclose such
information (a) to Persons employed or engaged by Agent or such Lender; (b) to
any bona fide assignee or participant or potential assignee or participant that
has agreed to comply with the covenant contained in this Section 11.8 (and any
such bona fide assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent's or such Lender's counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation to which Agent or such Lender is a party; or (f) that ceases to
be confidential through no fault of Agent or any Lender. None of the foregoing
obligations and restrictions shall apply to any information that (i) was or is
generally available to the public other than as a result of a disclosure by
Agent or any Lender, or (ii) was or is available to Agent or any Lender on a
non-confidential basis prior to its disclosure by the Credit Parties.



11.9 GOVERNING LAW.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE
LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS
AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE SOUTHERN DISTRICT OF NEW YORK;
PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.



11.10 Notices.

Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any of the parties by any other parties,
or whenever any of the parties desires to give or serve upon any other parties
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be deemed to have been validly served, given or delivered:
(a) upon the earlier of actual receipt and 3 Business Days after deposit in the
United States Mail, registered or certified mail, return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by telecopy or other
similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section 11.10); (c) 1 Business Day after deposit with
a reputable overnight courier with all charges prepaid or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated in Annex I or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than Borrower or Agent) designated
in Annex I to receive copies shall in no way adversely affect the effectiveness
of such notice, demand, request, consent, approval, declaration or other
communication.



11.11 Section Titles.

The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.



11.12 Counterparts.

This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.



11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

11.14 Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of GE Capital, or its affiliates or referring to this
Agreement, the other Loan Documents or the Related Transactions Documents
without at least 2 Business Days' prior notice to GE Capital, and without the
prior written consent of GE Capital, unless (and only to the extent that) such
Credit Party or Affiliate is required to do so under law and then, in any event,
such Credit Party or Affiliate will consult with GE Capital, before issuing such
press release or other public disclosure or unless such public disclosure is
made in connection with compliance by such Credit Party or Affiliate with its
obligations under the federal securities laws. Each Credit Party consents to the
publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement
using Borrower's name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any such tombstone or similar advertising
material to each Credit Party for review and comment prior to the publication
thereof. Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.



11.15 Reinstatement.

This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Credit Party's
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a "voidable preference," "fraudulent conveyance," or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.



11.16 Advice of Counsel.

Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 11.9 and 11.13,
with its counsel.



11.17 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

GOTTSCHALKS INC.

By: /s/ J. Gregory Ambro
Name: J. Gregory Ambro
Title: Senior Vice President and
Chief Administrative Officer

 

GENERAL ELECTRIC CAPITAL
CORPORATION,


as Agent and as a Lender



By: /s/ Todd Gronski
Name: Todd Gronski
Title: Its Duly Authorized Signatory

THE CIT GROUP/BUSINESS CREDIT, INC.,


as Lender



By: /s/ Rebecca Martin
Name: Rebecca Martin
Title: Vice President

WELLS FARGO FOOTHILL, INC.,


as Lender



By: /s/ Juan Barrera
Name: Juan Barrera
Title: Vice President

 

LASALLE RETAIL FINANCE, a division of LASALLE BUSINESS CREDIT, LLC, as agent for
STANDARD FEDERAL BANK NATIONAL ASSOCIATION N.A.,


as Lender



By: /s/ Daniel O'Rourke
Name: Daniel O'Rourke
Title: Vice President

 
 
 


--------------------------------------------------------------------------------

 
 


ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

"Account Debtor" means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

"Accounting Changes" has the meaning ascribed thereto in Annex G.

"Accounts" means all "accounts," as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party's rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party's rights to any goods represented by any of the foregoing
(including unpaid sellers' rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party) and, (e) all collateral security of any kind, given by any
Account Debtor or any other Person with respect to any of the foregoing.

"Advance" means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

"Affected Lender" has the meaning ascribed to it in Section 1.16.

"Affiliate" means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person's officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower. For the purposes of this definition,
"control" of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the term "Affiliate" shall specifically exclude Agent and each
Lender.

"Agent" means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

"Agreement" means the Amended and Restated Credit Agreement by and among
Borrower, the other Credit Parties party thereto, GE Capital, as Agent and
Lender and the other Lenders from time to time party thereto, dated as of March
1, 2004 as the same may be amended, supplemented, restated or otherwise modified
from time to time.

"Appendices" has the meaning ascribed to it in the recitals to the Agreement.

"Applicable L/C Margin" means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).

"Applicable Margins" means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin, and the
Applicable Revolver LIBOR Margin.

"Applicable Revolver Index Margin" means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Credit Advances, as determined by reference to Section 1.5(a).

"Applicable Revolver LIBOR Margin" means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Credit Advances, as determined by reference to Section 1.5(a).

"Applicable Unused Line Fee Margin" means the per annum fee, from time to time
in effect, payable in respect of Borrower's non-use of committed funds pursuant
to Section 1.9(b), which fee is determined by reference to Section 1.5(a).

"Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).

"Bankruptcy Code" means the provisions of Title 11 of the United States Code, 11
U.S.C. 101 et seq.

"Blocked Accounts" has the meaning ascribed to it in Annex C.

"Borrower" has the meaning ascribed thereto in the preamble to the Agreement.

"Borrowing Availability" means as of any date of determination, the lesser of
(i) the Maximum Amount less any Reserves and (ii) the Borrowing Base, in each
case, less the sum of the aggregate Revolving Loan and Swing Line Loan then
outstanding, and less the Minimum Excess Availability provided that an
Overadvance in accordance with Section 1.1(a)(iii) may cause the Revolving Loan
and the Swing Line Loan to exceed the Borrowing Base by the amount of such
permitted Overadvance.

"Borrowing Base" means, as of any date of determination by Agent, from time to
time, an amount equal to the sum of:

(a) the lesser of (1) up to 78% of the book value of Eligible Inventory,
Eligible In-Transit Inventory and Eligible L/C Inventory valued at the lower of
cost (determined on a first in, first out basis) or market, and (2) up to 85% of
the net recovery value of Eligible Inventory as determined by a third party
appraiser acceptable to Agent in its sole discretion; and

(b) up to 85% of the Eligible Credit Card Receivables;

in each case, less any Reserves established by Agent at such time, including,
without limitation in the case of Eligible L/C Inventory and/or Eligible In
Transit Inventory, Reserves for duties, custom brokers, freight, taxes,
insurance and other charges and expenses pertaining to such Inventory.

"Borrowing Base Certificate" means a certificate to be executed and delivered
from time to time by the chief financial officer, vice president of finance or
assistant controller of Borrower or any other officer of Borrower previously
approved by Agent in writing, in the form attached to the Agreement as
Exhibit 4.1(b).

"Business Day" means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the States of California and/or
New York and in reference to LIBOR Loans shall mean any such day that is also a
LIBOR Business Day.

"Capital Expenditures" means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.

"Capital Lease" means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

"Capital Lease Obligation" means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

"Cash Collateral Account" has the meaning ascribed to it Annex B.

"Cash Equivalents" has the meaning ascribed to it in Annex B.

"Cash Management Systems" has the meaning ascribed to it in Section 1.8.

"Certificate of Exemption" has the meaning ascribed to it in Section 1.15(c).

"Change of Control" means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) other than a
Permitted Holder, shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 20% or more of the issued and outstanding
shares of capital Stock of Borrower having the right to vote for the election of
directors of Borrower under ordinary circumstances; (b) any Permitted Holder (or
all of the Permitted Holders as a group within the meaning of the Securities
Exchange Act of 1934) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 50% or more of the issued and
outstanding shares of capital Stock of Borrower having the right to vote for the
election of directors of Borrower under ordinary circumstances; (c) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Borrower (together with any
new directors whose election by the board of directors of Borrower or whose
nomination for election by the Stockholders of Borrower was approved by a vote
of at least two- thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; or
(d) Borrower ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its Subsidiaries.

"Charges" means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances (a) upon
or relating to the Collateral, (b) upon or relating to the Obligations,
(c) measured by the employees, payroll, income or gross receipts of any Credit
Party owed by or assessable against any Credit Party, (d) upon or relating to
any Credit Party's ownership or use of any properties or other assets, or
(e) upon or relating to any other aspect of any Credit Party's business.

"Chattel Paper" means any "chattel paper," as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

"Closing Date" means March 1, 2004.

"Closing Checklist" means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

"Code" means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent's or any Lender's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term "Code" shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

"Collateral" means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.

"Collateral Documents" means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Trademark Security Agreement, the Reaffirmation
Agreement and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.

"Collateral Reports" means the reports with respect to the Collateral referred
to in Annex F.

"Collection Account" means that certain account of Agent, account number
502-328-54 in the name of Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the "Collection Account."

"Commitment Termination Date" means the earliest of (a) February 1, 2007, or if
Agent and Lenders have granted the Extension Request, February 2, 2009, (b) the
date of termination of Lenders' obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full by Borrower
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0).

"Commitments" means (a) as to any Lender, such Lender's Revolving Loan
Commitment (including without duplication the Swing Line Lender's Swing Line
Accommodation as a subset of it Revolving Loan Commitment) and Term Loan
Commitment as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders' Revolving Loan Commitments (including without
duplication the Swing Line Lender's Swing Line Accommodation as a subset of its
Revolving Loan Commitment) and Term Loan Commitments, which aggregate commitment
shall be One Hundred Sixty-Five Million Dollars ($165,000,000) on the Closing
Date, as to each of clauses (a) and (b), as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with the Agreement.

"Compliance Certificate" has the meaning ascribed to it in Annex E.

"Concentration Accounts" has the meaning ascribed to it in Annex C.

"Contracts" means all "contracts," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, leases, undertakings, or agreements (other than rights evidenced by
Chattel Paper, Documents or Instruments) in or under which any Credit Party may
now or hereafter have any right, title or interest, including any agreement
relating to the terms of payment or the terms of performance of any Account.

"Control Letter" means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.

"Copyright License" means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

"Copyrights" means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

"Credit Card Agreements" means all agreements now or hereafter entered into by
Borrower with any Credit Card Issuer or Credit Card Processor, as the same may
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

"Credit Card Issuer" means any Person who issues or whose members issue credit
cards used by customers of Borrower to purchase goods, including, without
limitation, Household, Carte Blanche, Diners, Discover, MasterCard or VISA bank
credit or debit cards and American Express.

"Credit Card Notices" means those certain notices issued by Borrower in favor of
Agent to the Credit Card Issuers and Credit Card Processors pursuant to which
such parties acknowledge Agent's first priority security interest in the monies
due to Borrower under any Credit Card Agreement and agree to transfer all credit
card receipts to the Concentration Account.

"Credit Card Processor" means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment with respect to Credit
Card Receivables from a Credit Card Issuer and other procedures with respect to
any sales transactions of Borrower involving credit card or debit card purchases
by customers using credit cards or debit cards issued by any Credit Card Issuer.

"Credit Card Receivables" means all Accounts consisting of the present and
future rights of Borrower to payment by Credit Card Issuers or Credit Card
Processors for merchandise sold and delivered to customers of Borrower who have
purchased such goods using a credit card or a debit card issued by a Credit Card
Issuer.

"Credit Parties" means Borrower, and each of its respective Subsidiaries.

"Default" means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

"Default Rate" has the meaning ascribed to it in Section 1.5(d).

"Deposit Accounts" means all "deposit accounts" as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

"Disbursement Accounts" has the meaning ascribed to it in Annex C.

"Disclosure Schedules" means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.

"Documents" means all "documents," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

"Dollars" or "$" means lawful currency of the United States of America.

"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary and other
non-cash, non-recurring items for such period, and (iv) any material aggregate
net gain reflected in the Financial Statements during such period arising from
the sale, exchange or other disposition of capital assets by such Person
(including any fixed assets, whether tangible or intangible, all inventory sold
in conjunction with the disposition of fixed assets and all securities), in each
case to the extent included in the calculation of consolidated net income of
such Person for such period in accordance with GAAP, but without duplication,
plus (c) the sum of (i) any provision for income taxes, (ii) Interest Expense,
(iii) loss from extraordinary and other non cash, non-recurring items for such
period, (iv) the amount of depreciation and amortization for such period,
(v) amortized debt discount for such period, and (vi) the amount of any
deduction to consolidated net income as the result of any grant to any members
of the management of such Person of any Stock, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication. For purposes of this
definition, the following items shall be excluded in determining consolidated
net income of a Person: (1) the income (or deficit) of any other Person accrued
prior to the date it became a Subsidiary of, or was merged or consolidated into,
such Person or any of such Person's Subsidiaries; (2) the income (or deficit) of
any other Person (other than a Subsidiary and other than Park 41) in which such
Person has an ownership interest, except to the extent any such income has
actually been received by such Person in the form of cash dividends or
distributions; (3) the undistributed earnings of any Subsidiary of such Person
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person, (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets, and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

"Eligible Credit Card Receivables" has the meaning ascribed to it in
Section 1.6.

"Eligible Inventory" has the meaning ascribed to it in Section 1.7.

"Eligible In-Transit Inventory" means all finished goods inventory owned by
Borrower and not covered by Letters of Credit, and which finished goods
Inventory is in transit to any of Borrower's locations (other than items
in-transit directly from one of Borrower's locations listed on Disclosure
Schedule 3.8 to another listed location) and which finished goods Inventory
(a) has been paid for and is owned by Borrower, (b) is fully insured other than
any applicable deductibles or self-insured retention limits under insurance
policies or programs maintained in accordance with Section 5.4(a), (c) is
subject to a first priority security interest in and lien upon such goods in
favor of Agent (except for any possessor lien upon such goods in the possession
of a freight carrier or shipping company securing only the freight charges for
the transportation of such goods to Borrower), (d) is evidenced or deliverable
pursuant to documents, notices, instruments, statements and bills of lading that
have been delivered to Agent or an agent acting on its behalf, and (e) is
otherwise deemed to be "Eligible Inventory" hereunder. It is understood and
agreed that any Inventory located at a warehouse or consolidator which has
executed and delivered to Agent a bailee letter in form and substance
satisfactory to Agent and which Inventory otherwise satisfies the criteria for
Eligible Inventory set forth in Section 1.7 shall not be considered in-transit
Inventory; provided, however, that Agent retains its discretion to change such
criteria, establish reserves or otherwise modify such terms as specified in
Section 1.7 or elsewhere in this Agreement.

"Eligible L/C Inventory" means all finished goods Inventory owned by Borrower
and covered by documentary Letters of Credit, which finished goods Inventory is
in transit to one or more of Borrower's locations and which finished goods
Inventory (a) is owned by Borrower, (b) is fully insured other than any
applicable deductibles or self-insured retention limits under insurance policies
or programs maintained in accordance with Section 5.4(a), (c) is subject to a
first priority security interest in and lien upon such goods in favor of Agent
(except for any possessor lien upon such goods in the possession of a freight
carrier or shipping company securing only the freight charges for the
transportation of such goods to Borrower), (d) is evidenced or deliverable
pursuant to documents, notices, instruments, statements and bills of lading that
have been delivered to Agent or an agent acting on its behalf, and (e) is
otherwise deemed to be "Eligible Inventory" hereunder.

"Environmental Laws" means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.  9601
et seq.) ("CERCLA"); the Hazardous Materials Transportation Authorization Act of
1994 (49 U.S.C.  5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C.  136 et seq.); the Solid Waste Disposal Act (42 U.S.C.
 6901 et seq.); the Toxic Substance Control Act (15 U.S.C.  2601 et seq.); the
Clean Air Act (42 U.S.C.  7401 et seq.); the Federal Water Pollution Control Act
(33 U.S.C.  1251 et seq.); the Occupational Safety and Health Act (29 U.S.C.
 651 et seq.); and the Safe Drinking Water Act (42 U.S.C.  300(f) et seq.), and
any and all regulations promulgated thereunder, and all analogous state, local
and foreign counterparts or equivalents and any transfer of ownership
notification or approval statutes.

"Environmental Liabilities" means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

"Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

"Equipment" means all "equipment," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party's machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

"ERISA Affiliate" means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

"ERISA Event" means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the loss of a Qualified Plan's qualification or tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA.

"ESOP" means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

"Event of Default" has the meaning ascribed to it in Section 8.1.

"Extension Request" has the meaning ascribed to it in Section 7.1.

"Fair Labor Standards Act" means the Fair Labor Standards Act, 29 U.S.C. 201 et
seq.

"Federal Funds Rate" means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System.

"Fees" means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

"Financial Covenants" means the financial covenants set forth in Annex G.

"Financial Statements" means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrower delivered in
accordance with Section 3.4 and Annex E.

"Fiscal Month" means any of the monthly accounting periods of Borrower.

"Fiscal Quarter" means any of the quarterly accounting periods of Borrower,
ending on or about April 30, July 31, October 30 and January 31 of each year.

"Fiscal Year" means any of the annual accounting periods of Borrower beginning
in any calendar year and ending on the Saturday nearest January 31 of the
following year. For further clarification, references to "Fiscal Year 2003"
refer to the Fiscal Year ending on the Saturday nearest January 31, 2004.

"Fixed Charges" means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
any payments of principal with respect to Indebtedness during such period.

"Fixed Charge Coverage Ratio" means, with respect to any Person for any fiscal
period, the ratio of (a) the sum of EBITDA during such period, less cash taxes
paid during such period, less cash Capital Expenditures made during such period
to (b) Fixed Charges. With respect to any fiscal period that includes payments
to the Prior Lender, such payments shall be excluded from Fixed Charges for such
fiscal period and with respect to any fiscal period that includes the payment in
full of principal and interest to United Security Bank, such payments shall be
excluded from Fixed Charges for such fiscal period so long as Borrowing
Availability is at least $20,000,000 for the ninety (90) day period prior to
such payment and immediately thereafter

"Foreign Person" has the meaning ascribed to it in Section 1.15.

"Fixtures" means all "fixtures" as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

"Funded Debt" means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, including current maturities of long term debt, revolving
credit and short-term debt extendible beyond one year at the option of the
debtor, and also including, in the case of Borrower, the Obligations and,
without duplication, Guaranteed Indebtedness consisting of guaranties of Funded
Debt of other Persons, but excluding in all instances Subordinated Debt and
Capital Lease Obligations.

"GAAP" means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to the
Agreement.

"GE Capital" means General Electric Capital Corporation, a Delaware corporation.

"GE Capital Fee Letter" means that certain letter, dated as of March 1, 2004,
between GE Capital and Borrower with respect to certain Fees to be paid from
time to time by Borrower to GE Capital.

"General Intangibles" means all "general intangibles," as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.

"Goods" means all "goods" as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in "goods" as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

"Guaranteed Indebtedness" means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation ("primary obligation") of any other Person (the
"primary obligor") in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

"Guaranties" means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.

"Guarantors" means each Subsidiary of Borrower and each other Person, if any,
that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.

"Harris" means The Harris Company, a California corporation.

"Hazardous Material" means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a "solid
waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant," "hazardous constituent," "special waste," "toxic substance" or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB's),
or any radioactive substance.

"Household" means Household Bank (SB), N.A.

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers' acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the present value (discounted
at the Index Rate as in effect on the Closing Date) of future rental payments
under all synthetic leases, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured, (h) all
indebtedness secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, and (i) the Obligations.

"Indemnified Liabilities" has the meaning ascribed to it in Section 1.13.

"Indemnified Person" has the meaning ascribed to in Section 1.13.

"Index Rate" means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the "prime
rate" (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled "Selected Interest Rates" as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.

"Index Rate Loan" means a Loan or portion thereof bearing interest by reference
to the Index Rate.

"Instruments" means all "instruments," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

"Intellectual Property" means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

"Interest Expense" means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person other than
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person and that is not material to the financial
presentation of such Person.

"Interest Payment Date" means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three-month intervals and on the last day of such LIBOR Period;
and provided further that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
"Interest Payment Date" with respect to any interest that has then accrued under
the Agreement.

"Inventory" means all "inventory," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party's business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

"Investment Property" means all "investment property" as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

"IRC" means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

"IRS" means the Internal Revenue Service.

"L/C Issuer" has the meaning ascribed to it in Annex B.

"L/C Sublimit" has the meaning ascribed to it in Annex B.

"Lenders" means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.

"Letter of Credit Fee" has the meaning ascribed to it in Annex B.

"Letter of Credit Obligations" means all outstanding obligations incurred by
Agent and Revolving Lenders at the request of Borrower, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by Agent or another L/C Issuer or the purchase of
a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by Agent or Revolving
Lenders thereupon or pursuant thereto.

"Letters of Credit" means documentary or standby letters of credit issued for
the account of Borrower by any L/C Issuer, and bankers' acceptances issued by
Borrower, for which Agent and Revolving Lenders have incurred Letter of Credit
Obligations.

"Letter-of-Credit Rights" means "letter-of-credit rights" as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

"LIBOR Business Day" means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

"LIBOR Loan" means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

"LIBOR Period" means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two, three or six months thereafter, as selected by Borrower's irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end 2 LIBOR Business Days prior to such date;

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

(d) Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e) Borrower shall select LIBOR Periods so that there shall be no more than 5
separate LIBOR Loans in existence at any one time.

"LIBOR Rate" means for each LIBOR Period, a rate of interest determined by Agent
equal to:

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is 2 LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Agent and Borrower.

"License" means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

"Lien" means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

"Litigation" has the meaning ascribed to it in Section 3.13.

"Loan Account" has the meaning ascribed to it in Section 1.12.

"Loan Documents" means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the Master Documentary Agreement, and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Credit
Party or any employee of any Credit Party, and delivered to Agent or any Lender
in connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

"Loans" means the Revolving Loan, the Swing Line Loan and the Term Loan.

"Margin Stock" has the meaning ascribed to in Section 3.10.

"Master Documentary Agreement" means the Master Agreement for Documentary
Letters of Credit dated as of the Original Closing Date among Borrower, as
Applicant(s), and GE Capital.

"Master Standby Agreement" means the Master Agreement for Standby Letters of
Credit dated as of the Original Closing Date among Borrower, as Applicant(s),
and GE Capital, as issuer.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Borrower or all
Credit Parties taken as a whole, (b) Borrower's ability to pay any of the Loans
or any of the other Obligations in accordance with the terms of the Agreement,
(c) the Collateral or Agent's Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent's or any Lender's rights
and remedies under the Agreement and the other Loan Documents.

"Maximum Amount" means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

"Minimum Excess Availability" means Five Million Dollars ($5,000,000).

"Mortgage Amendments" means those certain First Amendments to Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing and First
Amendments to Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing with respect to each Mortgage for the Mortgaged
Properties and dated as of the Closing Date.

"Mortgaged Properties" means each of the following properties: (a) 313 Madonna
Rd. San Luis Obispo, CA 93405, (b) 1673 W. Lacey Blvd., Hanford, CA 93230, (c)
10317 Silverdale Way N., Silverdale, WA 98383, (d) 2300 Watt Avenue, Sacramento,
CA 95825, (e) 82225 Highway 111, Indio, CA 92201, (f) 1255 Airport Way & Cowles,
Fairbanks, AK 99701, (g) 4001 Factoria Sq. Mall, Bellevue, WA 98006, (h) 55 E.
Shaw Avenue, Fresno, CA 93710 and any other Real Estate of any Credit Party
which may from time to time become subject to a mortgage in the favor of Agent
securing the Obligations.

"Mortgages" means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents, as amended by the Reaffirmation Agreement and the Mortgage
Amendments, delivered by any Credit Party to Agent on behalf of itself and
Lenders with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to Agent.

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

"Non-Funding Lender" has the meaning ascribed to it in Section 9.9(a)(ii).

"Notes" means, collectively, the Revolving Notes, the Swing Line Notes, and the
Term Notes.

"Notice of Conversion/Continuation" has the meaning ascribed to it in
Section 1.5(e).

"Notice of Revolving Credit Advance" has the meaning ascribed to it in
Section 1.1(a).

"Obligations" means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement, or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, hedging obligations under swaps, caps and
collar arrangements provided by any Lender, expenses, attorneys' fees and any
other sum chargeable to any Credit Party under the Agreement or any of the other
Loan Documents.

"Original Closing Date" has the meaning ascribed to it in the recitals to this
Agreement.

"Original Credit Agreement" has the meaning ascribed to it in the recitals to
this Agreement.

"OSHA" means Occupational Safety and Hazard Act.

"Overadvance" has the meaning ascribed to it in Section 1.1(a)(iii).

"Park 41" means Park 41, a California limited partnership.

"Patent License" means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

"Patents" means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means a Plan described in Section 3(2) of ERISA.

"Permitted Encumbrances" means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen's compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers', mechanics'
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) deposits
securing, or in lieu of, surety, appeal or customs bonds in proceedings to which
any Credit Party is a party; (f) any attachment or judgment lien not
constituting an Event of Default under Section 8.1(j); (g) zoning restrictions,
easements, licenses, or other restrictions on the use of any Real Estate or
other minor irregularities in title (including leasehold title) thereto, so long
as the same do not materially impair the use, value, or marketability of such
Real Estate; (h) presently existing or hereafter created Liens in favor of
Agent, on behalf of Lenders; (i) Liens expressly permitted under clauses (b) and
(c) of Section 6.7 of the Agreement; (j) inchoate Liens arising by operation of
law in favor of landlords subject to Reserves established in Agent's reasonable
credit judgment; (k) inchoate Liens arising under Division 2 of the Code or
similar provisions of applicable law in the ordinary course of Borrower's
business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses, so long as all Inventory covered by
such liens is not Eligible Inventory or that Reserves for such Inventory have
been established in Agent's reasonable credit judgment; (l) customary rights of
set off and charge back under deposit agreements or under the Code of depository
institutions for accounts maintained by Borrower in compliance with the terms of
this Agreement; (m) inchoate Liens in favor of banks which arise under Article 4
of the Code or similar provisions of applicable law on items in collection; and
(n) Liens not evidenced by a financing statement arising by operation of law in
favor of common carriers, covering only the goods carried, securing only charges
not yet payable to such carrier so long as all Inventory covered by such Liens
is not Eligible Inventory or that Reserves for such charges have been
established in Agent's reasonable credit judgment.

"Permitted Holder" means each of (i) Harris, together with all of those Persons
who are or become Permitted Transferees of Harris or (ii) Joseph Levy, together
with all of those Persons who are or become Permitted Transferees of Joseph
Levy.

"Permitted Temporary Lease" means lease of temporary space in malls or shopping
centers in which one of Borrower's stores is located and in each case which
lease is (i) four months or less in duration; (ii) involves floor space of 5,000
square feet or less; and (iii) the rental amount for such individual location is
no more than $5,000 per month and the rental amount for all such locations is
not more than $100,000 per month in the aggregate.

"Permitted Transferees" means, with respect to any Person, (i) any Subsidiary of
such Person, (ii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any such Person, or (iii) a trust, the
beneficiaries of which, or a corporation or partnership, the stockholders of
general or limited partners of which, include only such Person or his or her
spouse or lineal descendants, in each case to whom such Person has transferred
the beneficial ownership of any securities of Borrower.

"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

"Plan" means, at any time, an "employee benefit plan," as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
7 years on behalf of participants who are or were employed by any Credit Party
or ERISA Affiliate.

"Pledge Agreement" means the Pledge Agreements, as amended by the Reaffirmation
Agreement made in favor of Agent, on behalf of Lenders, by each Credit Party.

"Prior Credit Agreement" means that certain Credit Agreement dated as of
March 22, 2002, among Borrower and Prior Lender, and the other lenders party
thereto.

"Prior Lender" means Kimco Capital Corporation, a Delaware corporation.

"Prior Lender Obligations" means the obligations owed by Borrower to the Prior
Lender arising under the Prior Credit Agreement.

"Proceeds" means "proceeds," as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

"Projections" means Borrower's forecasted consolidated: (a) balance sheets;
(b) profit and loss statements; and (c) cash flow statements, all prepared on a
Subsidiary by Subsidiary basis, if applicable, and otherwise consistent with the
historical Financial Statements of Borrower, together with appropriate
supporting details and a statement of underlying assumptions.

"Pro Rata Share" means with respect to all matters relating to any Lender
(a) with respect to the Revolving Credit Loan, the percentage obtained by
dividing (i) the Revolving Loan Commitment of that Lender by (ii) the aggregate
Revolving Loan Commitments of all Lenders, (b) with respect to the Term Loan,
the percentage obtained by dividing (i) the Term Loan Commitment of that Lender
by (ii) the aggregate Term Loan Commitments of all Lenders, as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1,
(c) with respect to all Loans, the percentage obtained by dividing (i) the
aggregate Commitments of that Lender by (ii) the aggregate Commitments of all
Lenders, and (d) with respect to all Loans on and after the Commitment
Termination Date, the percentage obtained by dividing (i) the aggregate
outstanding principal balance of the Loans held by that Lender, by (ii) the
outstanding principal balance of the Loans held by all Lenders, as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1.

"Qualified Plan" means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

"Qualified Assignee" means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an "accredited
investor" (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody's at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that no
Person determined by Agent to be acting in the capacity of a vulture fund or
distressed debt purchaser shall be a Qualified Assignee, and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.

"Ratable Share" has the meaning ascribed to it in Section 1.1(b).

"Reaffirmation Agreement" means the Reaffirmation and Amendment Agreement dated
as of the Closing Date entered into by and among Agent, on behalf of itself and
Lenders, and each Credit Party signatory thereto.

"Real Estate" has the meaning ascribed to it in Section 3.6.

"Refinancing" means the repayment in full by Borrower of the Prior Lender
Obligations on the Closing Date.

"Refunded Swing Line Loan" has the meaning ascribed to it in
Section 1.1(c)(iii).

"Related Transactions" means the initial borrowing under the Revolving Loan and
the Term Loan on the Closing Date, the Refinancing, the payment of all fees,
costs and expenses associated with all of the foregoing and the execution and
delivery of all of the Related Transactions Documents.

"Related Transactions Documents" means the Loan Documents, and all other
agreements or instruments executed in connection with the Related Transactions.

"Relationship Bank" has the meaning ascribed to it in Annex C.

"Release" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

"Replacement Lender" has the meaning ascribed to it in Section 1.16.

"Requisite Lenders" means Lenders having (a) more than 66 2/3% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 66 2/3% of the aggregate outstanding amount of the Loans.

"Requisite Revolving Lenders" means Lenders having (a) more than 66 2/3% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 66 2/3% of the aggregate outstanding
amount of the Revolving Credit Advances and Letter of Credit Obligations.

"Reserves" means (a) reserves established by Agent from time to time against
Eligible Inventory pursuant to Section 5.9, (b) reserves established pursuant to
Section 5.4, and (c) such other reserves against Eligible Inventory or Borrowing
Availability of Borrower that Agent may, in its reasonable credit judgment,
establish from time to time. Without limiting the generality of the foregoing,
Reserves established to ensure the payment of accrued Interest Expenses or
Indebtedness shall be deemed to be a reasonable exercise of Agent's credit
judgment.

"Restricted Payment" means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party's Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party's Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Affiliate of such Credit Party other than payment
of compensation in the ordinary course of business to Affiliates who are
employees or directors of such Person; (g) any payment of management fees (or
other fees of a similar nature) by such Credit Party to any Stockholder of such
Credit Party or its Affiliates.

"Retiree Welfare Plan" means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

"Revolving Credit Advance" has the meaning ascribed to it in Section 1.1(a)(i).

"Revolving Lenders" means, as of any date determination Lenders having a
Revolving Loan Commitment.

"Revolving Loan" means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

"Revolving Loan Commitments" means, (a) as to any Revolving Lender, the
aggregate commitment of such Revolving Lender to make Revolving Credit Advances
or incur Letter of Credit Obligations as set forth on Annex J to the Agreement
or in the most recent Assignment Agreement executed by such Revolving Lender and
(b) as to all Revolving Lenders, the aggregate commitment of all Revolving
Lenders to make Revolving Credit Advances or incur Letter of Credit Obligations,
which aggregate commitment shall be One Hundred Fifty - Six Million
Dollars ($156,000,000) on the Closing Date, as such amount may be adjusted, if
at all, from time to time in accordance with this Agreement.

"Revolving Note" has the meaning ascribed to it in Section 1.1(a)(ii).

"Revolving Priority Collateral" shall mean all Collateral other than the Term
Priority Collateral and the Proceeds thereof; provided that, all Proceeds from
the sale, lease, license, or other disposition of Term Priority Collateral that
are deposited into any Deposit Accounts or securities shall be Term Priority
Collateral.

"Security Agreement" means the Security Agreement dated as of the Original
Closing Date as amended by the Reaffirmation Agreement, entered into by and
among Agent, on behalf of itself and Lenders, and each Credit Party that is a
signatory thereto.

"Software" means all "software" as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person's property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

"Space Lease" means any lease that generates annual rent revenue in excess of
$500,000 under which a Credit Party is the lessor or sublessor.

"Stock" means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other "equity security" (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

"Stockholder" means, with respect to any Person, each holder of Stock of such
Person.

"Store Lease" means each lease identified by its address under the subheading
"Store Leases" on Disclosure Schedule 3.6 (as any such lease may be hereinafter
amended, modified, restated, extended, supplemented, renewed or consolidated in
accordance with the terms hereof), and all other leases which may now or
hereinafter be entered into by a Credit Party as lessee, as any such lease may
be hereinafter amended, modified, restated, extended, supplemented, renewed or
consolidated in accordance with the terms hereof.

"Subordinated Debt" means the Indebtedness of Borrower to Harris evidenced by
the Subordinated Note and any other Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to Agent and
Lenders in their sole discretion, as to right and time of payment and as to any
other rights and remedies thereunder.

"Subordinated Note" means that certain 8% Subordinated Note due June 1, 2007
issued by Borrower in favor of Harris in an aggregate original principal amount
of $22,179,598.00.

"Subsidiary" means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

"Subsidiary Guaranty" means the Subsidiary Guaranty executed by each Subsidiary
of Borrower in favor of Agent, on behalf of itself and Lenders after the date
hereof.

"Supporting Obligations" means all "supporting obligations" as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

"Swing Line Accommodation" means, as to the Swing Line Lender, the accommodation
by the Swing Line Lender to make Swing Line Advances as specified in Section
1.1(c) and as set forth on Annex J to the Agreement, which accommodation
constitutes a subfacility of the Revolving Loan Commitment of the Swing Line
Lender.

"Swing Line Advance" has the meaning ascribed to it in Section 1.1(c)(i).

"Swing Line Availability" has the meaning ascribed to it in Section 1.1(c)(i).

"Swing Line Lender" means GE Capital.

"Swing Line Loan" means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to Borrower.

"Swing Line Note" has the meaning ascribed to it in Section 1.1(c)(ii).

"Syndication Agent" has the meaning ascribed to it in the preamble to this
Agreement.

"Taking" means any awards made with respect to Real Estate as the result of the
exercise of the power of eminent domain, including, without limitation, any
awards of the changes of the grade of streets and/or as the result of any other
damage to any Real Estate for which compensation shall be given by any
Governmental Authority.

"Taxes" means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding (i) taxes (and all liabilities
imposed with respect thereto) imposed on or measured by the net income of Agent
or a Lender and franchise taxes imposed in lieu thereof (including, without
limitation, branch profits taxes, minimum taxes and taxes computed under
alternate methods, at least one of which is based on net income) by the
jurisdictions under the laws of which Agent or such Lender is organized or
conducts or has conducted business or any political subdivision thereof; and
(ii) any Taxes (and all liabilities imposed with respect thereto) that would not
have been imposed but for (A) the unexcused failure or unreasonable delay by
Agent or any Lender, upon or following Borrower's reasonable written request, to
complete, provide, file, update or renew properly completed and duly executed
Certificates of Exemption (unless such failure or delay results from a change in
applicable law after the date of the applicable Assignment Agreement or sale of
a participation, which precludes such Agent or Lender from continuing to qualify
for a complete exemption from United States withholding tax), (B) the gross
negligence or willful misconduct of Agent or any Lender, or (C) Agent or any
Lender being treated as a "conduit entity" within the meaning of Treasury
Regulation Section 1.881-3 or any successor provisions thereto.

"Term Lenders" means those Lenders having Term Loan Commitments.

"Term Loan" has the meaning assigned to it in Section 1.1(b)(i).

"Term Loan Commitment" means (a) as to any Lender with a Term Loan Commitment,
the commitment of such Lender to make its Pro Rata Share of the Term Loan as set
forth on Annex J to the Agreement or in the most recent Assignment Agreement
executed by such Lender, and (b) as to all Lenders with a Term Loan Commitment,
the aggregate commitment of all Lenders to make the Term Loan, which aggregate
commitment shall be NINE MILLION DOLLARS ($9,000,000) on the Closing Date. After
advancing the Term Loan, each reference to a Lender's Term Loan Commitment shall
refer to that Lender's Pro Rata Share of the outstanding Term Loan.

"Term Loan Rate" means 6.6% per annum.

"Term Note" has the meaning ascribed to it in Section 1.1(b)(i).

"Term Priority Collateral" shall mean the Mortgaged Properties and all Proceeds
thereof.

"Termination Date" means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged (c) all Letter of Credit Obligations
have been cash collateralized, canceled or backed by standby letters of credit
in accordance with Annex B, and (d) Borrower shall not have any further right to
borrow any monies under the Agreement.

"Title IV Plan" means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

"Trademark Security Agreements" means the Trademark Security Agreements, as
amended by the Reaffirmation Agreement, made in favor of Agent, on behalf of
Lenders, by each applicable Credit Party.

"Trademark License" means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

"Trademarks" means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

"Trigger Date" has the meaning ascribed to it in Annex G.

"Unfunded Pension Liability" means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such
Title IV Plan, and (b) for a period of 5 years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.

"Welfare Plan" means a Plan described in Section 3(i) of ERISA.

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
"herein," "hereof" and "hereunder" and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words "including," "includes" and "include"
shall be deemed to be followed by the words "without limitation"; the word "or"
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 
 
 


--------------------------------------------------------------------------------

 
 


ANNEX G (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

(a) Minimum Fixed Charge Coverage Ratio. From and after the first date, if any,
on which Borrowing Availability is less than $20,000,000 (in case, the "Trigger
Date") Borrower and its Subsidiaries shall have on a consolidated basis on the
Trigger Date and as of the last day of each month thereafter, a Fixed Charge
Coverage Ratio for the 12-month period most recently then ended of not less than
1.0:1.0.

 

(b) Minimum Borrowing Availability. Borrower shall at all times maintain
Borrowing Availability at least equal to the Minimum Excess Availability. The
Minimum Excess Availability shall for all purposes in the Agreement (including
conditions to lending and required prepayments), be considered a reserve against
Borrowing Availability. No Revolving Loans shall be available to Borrower to the
extent that the making of such Revolving Loan would reduce Borrowing
Availability below the Minimum Excess Availability, and Borrower shall make any
prepayments relating thereto as forth in Section 1.3(b). Notwithstanding the
foregoing to the contrary, Agent in its sole discretion may make advances for
the account of Lenders to the extent permitted under Section 1.1(a)(iii).

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase "in accordance with GAAP" shall in no way be
construed to limit the foregoing. If any "Accounting Changes" (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrower, Agent and Lenders agree to enter into negotiations in order to
amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower's and its Subsidiaries' financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
"Accounting Changes" means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by Borrower's certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. If Agent, Borrower and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Borrower and Requisite Lenders cannot agree upon the required amendments
within 30 days following the date of implementation of any Accounting Change,
then all Financial Statements delivered and all calculations of financial
covenants and other standards and terms in accordance with the Agreement and the
other Loan Documents shall be prepared, delivered and made without regard to the
underlying Accounting Change. For purposes of Section 8.1, a breach of a
Financial Covenant contained in this Annex G shall be deemed to have occurred as
of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the Financial Statements reflecting such
breach are delivered to Agent.